Explanations of vote
Oral explanations of vote:
Mr President, my apologies, I did not hear you. I think the last award was so moving that we are still a little in awe of what has happened.
I welcome the Turmes report. Renewable energy is, of course, central to efforts to reduce our dependency on fossil fuels, but sometimes, as we have discovered, solutions can lead to other problems, and that has certainly been the case in relation to the debate about food versus fuel production. We need to look for strict sustainability criteria, and in this context we need to look, in particular, at the production of wood and timber, which is a very much renewable source.
I would like us to look in the widest possible context at an effective land-use policy. It is very important, here in the European Union, that we marry agriculture and energy with concerns about climate change, but also we need to do this, equally, at global level. Nevertheless, I very much welcome and support this report.
Mr President, I am not one to be carried away by much of the hysteria over energy and climate change, but pursuing renewable energy has to be eminently sensible. However, it must be economically sustainable. On that basis, I am far from convinced about the rush to wind energy through unachievable targets. But my primary observation on this report is to support the move away from agro-fuel and the focus of biomass on waste streams, not food. Turning agricultural, domestic and industrial waste into energy has always seemed to me to be the most sensible of all the renewable options. Thus, development of the third generation of energy from biomass and biogas has my full support.
- (CS) The climate package is a realistic compromise which accords both with my vision of sustainable management for the resources of this planet and with my support for European industrial competitiveness and employment. It is another gradual step forwards, definitely not backwards. It is not revolutionary but, in spite of that, it sets an example for the rest of the world. It is through this report that the Europe of today, despite the incipient economic crisis, votes again to take responsibility for what sort of Earth we will bestow to future generations. I agree that it is necessary to move away from badly conceived agro-fuels to policies of sustainable energy use from biogas and biomass and that it is necessary to motivate conservation technology innovation so that it can be as efficient as possible as well as of the highest possible quality. Biomass sources should mainly comprise effluents, organic waste from households and industry and residues from agriculture, fishing and forestry. We should make use of degraded soil as well as new non-food and non-animal food raw materials such as algae.
- (CS) I would like to explain why I have supported the legislative proposal within the framework of the climate package, i.e. the reports of Doyle, Davies, Hassi and Corbey. These proposals have been the subject of very lengthy discussions, negotiations between the Council, represented by the French Presidency, and the European Parliament, represented by the rapporteurs and shadow rapporteurs from most of the political groups. The original proposal, for example, was wholly destructive to both the Czech and the European chemical industries. An agreement was reached last weekend thanks to concessions both from Member States and MEPs. Clear criteria were established for the various sectors of industry and for a gradual introduction of the various measures. In this way, it was possible to reach a compromise which retains the original ambitious goals for protecting the environment while setting out conditions which will not restrict the activities of industry and which are not hostile to industry.
(HU) The reason I voted for the compromise version of the Doyle report is that it incorporates important amending letters into the directive. I was the one who submitted the amending letter that would give district heating a free allowance, exempting it from climate tax. This is an important result, since it is, first and foremost, lower income families who use district heating, a system which is also more environmentally friendly than an individual boiler. I am also pleased that the production of heat and cooling by cogeneration plants has also been given a free allowance. This move also indicates an environmentally friendly way of thinking. There are many other forms of activity that are likewise exempt from the payment of climate tax that ought not to be. For my part, I would have been pleased to see a greener directive, but this compromise is better than nothing.
Mr President, I also support and welcome very much this report, which refines the ETS system - and, yes, it does address the concerns about carbon leakage, particularly if there is no agreement in 2009 at a global level.
Again, I want to mention the issue of forestry in this whole climate change era. We need a very strong voice at European level so that global deforestation is tackled. I welcome the fact that funds will be targeted at this, because at the moment, it is not being addressed: we are all concerned about it, but there is no coordinated action to address the issue. I have been to Brazil; I know what is happening there and in other countries, and if we do not address this, all our efforts here at EU level will be in vain.
(PL) Mr President, the document on the system for trading greenhouse gas emissions provides support for the necessary technical measures which, ultimately, aim to reduce greenhouse gas emissions.
The proposed trading system might encourage speculation, which could have a negative impact on resources earmarked for technical activities. For example, in Poland, a cheap energy-saving light bulb used to cost around 5 zlotys. Following a campaign to save energy and encourage people to buy these bulbs, the price has now risen to over 10 zlotys. That is why the trading system needs to be drawn up and supervised in greater detail. I do not support the Directive in its present form.
- (CS) I support the gradual elimination of cost-free permits to emit greenhouse gases for a broad spectrum of industries. I am sorry that the Council has objected to the transfer of revenues from their sale to pay for heating for homes. I appreciate that the French Presidency has managed to bring about an agreement between the old and the new Member States and has made concessions in the reference year or up to 2007. I gladly supported a compromise which enables the aims of the Kyoto Protocol to be achieved, while taking account of the economic situation. I would like it to go on record that I request a correction of the vote on the final legislative resolution since, although I voted for the resolution, the monitoring light incorrectly shone red.
(PL) Mr President, I voted against this Directive, as I believe that it is one of the greatest frauds in the history of mankind. It is a ridiculous decision, based on completely falsified data, with no rational scientific basis, and which will cost at least a billion dollars in the European Union alone.
This money, rather than being spent in a stupid, even idiotic manner, could be used as part of the real fight to achieve a clean, decent environment and clean, dust-free air, as well as getting rid of poisonous gases and ensuring clean water supplies, something that Europe lacks and which will become increasingly scarce in the future. A billion dollars spent on the aforementioned project will only reduce the temperature by 0.12 degrees, which will not have the slightest effect on climate change. It is an utterly ridiculous scheme, of which Parliament should be ashamed.
(PL) Mr President, the emissions trading system will play a key role in reducing carbon dioxide emissions. It remains a particularly controversial subject in the new Member States, including Poland, which believe that the basis used to calculate the achieved result is incorrect. In fact, it is not just the 20% indicator that matters, but the reference year used to interpret it. In the package, this year is set at 2005, but the countries who oppose this choice argue that that correct reference year would be 1990.
Carbon dioxide emissions have already been considerably reduced in these countries following the economic changes they have implemented. The measures taken during this period involved significant effort and high economic cost. Thus, the proposed package of solutions is still considered as lacking objectivity, and that it fails to take into account the cuts that have been made up to this point and the economic potential of individual countries, while promoting certain of the old EU Member States.
(DE) Mr President, ladies and gentlemen, I wish to give the following explanation of vote on behalf of the Land group of Christian Democratic Union of Germany (CDU) MEPs from Baden-Württemberg, Germany. We fully support the efforts to reduce significantly the contribution to climate change that is most probably made by human beings. Nevertheless, we did not support the compromise on the EU Emissions Trading Scheme negotiated between the Heads of State or Government at the weekend.
Legislating in a great hurry - for that is exactly the point - is unacceptable and undemocratic, and the extremely fast legislative procedure and the fact that the Council documents were presented only a few days ago meant that, in our opinion, a professional examination and a study of the documents, and thus proper legislation, was impossible.
This is all the more unacceptable considering that this legislation imposes a particularly high financial burden on the European public. According to several studies, the climate action and renewable energy package costs the European economy and the European public approximately EUR 70 to 100 billion, and there is the threat of whole industries moving to other parts of the world through carbon leakage. We could not approve a package of this scope in a fast-tracked procedure. Legislative proposals as important as this must evolve in the course of a well-ordered procedure with several readings.
(HU) I voted in support of the climate package, although it is difficult to see it as being completely positive. Undoubtedly, this legislation is forward-looking, fills a gap and is unparalleled anywhere in the world. At the same time, the objectives set out in it do not reflect the goals that our scientists have set out in order to put a halt to climate change, which is the greatest challenge facing humanity. Europe's task is to construct a social and economic model that produces low carbon dioxide emissions, as Europe is among those with the greatest potential to develop the necessary technologies. However, this requires money and binding legislation. With this decision, the bulk of the money goes outside the European Union in the form of CDMs, while our legislation contains too many exceptions, too many flexibility mechanisms and too little compulsion. All in all, it can be said that given our awareness of our responsibility and our understanding of the magnitude of the tasks before us, we are moving in the right direction, but not at a sufficient pace, and so my vote was in acknowledgment of us moving in the right direction and not of the speed of our progress towards our goal.
(HU) The basic problem with this legislation is that certain Central and Eastern European states already significantly reduced their greenhouse gas emissions at the end of the 1980s. Certain Western European countries, however, have, to a large extent, increased these emissions even in the early 2000s. This is why we have asked for decent treatment and the recognition of our earlier efforts. We did get something, but it should be realised that the European Union's climate balance would be far worse without the efforts of the new Member States. It would be important, therefore, for the old Member States to take part in the allowance trading scheme. First of all, they should transfer part of their industry to the EU's less developed countries or buy up allowances from them. We accepted the compromise in the interests of climate protection and in order to adopt a common European approach. At the same time, I understand the concerns of environmentalists and hope that later on, we will be able to tighten up the legislation.
Mr President, as we know, only half of the CO2 emissions are covered by the ETS. I supported this particular report because other sectors need to get involved and share the efforts. I want to focus in particular, though, on agriculture, which has several problems, but I think we need to remember that agriculture is about food production and we need to take that into account in what we are asking this sector to do.
I also think that farmers need to be brought into the information process because system changes are being required of them and they are not being properly briefed or led on this issue. We need greater research - and it is going on in Member States - into how to reduce emissions from agriculture with the cooperation of farmers. I would, however, just give a warning that whatever we do in the European Union, it should not lead to a reduction in our food production, because that space will be filled by imports, over whose emissions we have little control.
Mr President, I think all of us in this House agree on the need to reduce harmful gases, whether you believe in the concept of global warming and the threat to the Earth or whether you just want to reduce pollution.
However, let us remember that 12 times a year, we move this House from Brussels to Strasbourg, not to mention the extra buildings we have in Luxembourg. Not only does that cost the taxpayers of Europe EUR 200 million a year, but it also emits 192 000 tonnes of CO2 - equivalent to 49 000 hot-air balloons. It really is time for the European Parliament to stop emitting all its hot air in these debates and to take the lead by ending the farce of Brussels, Strasbourg and Luxembourg. It is time to end the hypocrisy.
Mr President, I support this report, although it is the one where we perhaps have some concern because it is not actually a solution. It is a temporary measure, although there is no other option than development of storage of CO2 because we are going to be producing CO2 into the future.
What will happen beyond that depends on how much we invest in further research in this area. I know there is a view that, with the economic downturn, investments in the whole energy issue and climate change will actually yield dividends, results and jobs. I think it is in this particular area that we need to focus. So, while it is not an absolutely green solution, it is certainly part of the solution.
(PL) Mr President, from a technical point of view, the geological storage and capture of carbon dioxide certainly presents a very interesting challenge.
However, technical success will have to be achieved at a high cost and by using a large amount of energy. At the moment, while companies are experiencing great difficulties as a result of the economic crisis, it seems that all our resources should be focused on saving energy and the modernisation and construction of clean power stations which, instead of storing carbon, will dramatically reduce CO2 emissions without incurring additional costs. This kind of technology has already been tried and tested in Europe. In view of the current situation, I do not support expenditure on the geological storage of carbon.
Mr President, I shall be brief and I shall take this opportunity to say that the reason I am making an explanation of vote on these reports is that there were many of us in the Chamber who were denied the opportunity of speaking on the climate change/energy package. Our only opportunity to be heard in this House was to remain here and make an explanation of vote, so I beg your indulgence on that basis.
To stick within my time on this particular issue: we know that we have to reduce the emissions from the road transport sector. I think a great deal has already been done, because public awareness of this issue is growing. Incentives to encourage more efficient use of fuel and less emissions from road transport include the 'disincentive' of higher taxation on cars with higher emissions and less efficiency. These measures are already in place in some Member States. That is, perhaps, the route to success.
(PL) Mr President, Mrs Corbey's report on the introduction of a mechanism to monitor and reduce greenhouse gas emissions is important in developing a policy for reducing the greenhouse effect. These gases cause most harm in large urban areas, where 80% of the population live.
One solution would be to switch to clean forms of transport, namely electrical, hydrogen-powered or hybrid vehicles. The automobile sector, which is currently going through a difficult period, should receive support to start mass production of these kinds of vehicles. Such a solution would drastically reduce carbon emissions.
Mr President, we know that road transport accounts for 12% of CO2 emissions, so obviously I support this particular report, which deals very clearly with the issue.
I want to repeat my point and stress that, while overall, we have supported this energy and climate change package, I think its adoption in a single reading should be regarded as a one-off.
There is a lot of detail here which would have benefited from greater discussion, in committee, in the groups and in this House. I certainly would have preferred that option.
However, I understand that time is of the essence and that we needed to have the European Union's position cast in stone for 2009. However, let us agree that, procedurally, it was not the best one to follow but that, from a practical point of view, we had little choice. Let us hope it works.
- (CS) I have supported the regulation on vehicle CO2 emissions in the version which has resulted from the complex trialogue negotiations. Through improvements in production technology for engines and also by using more environmentally-friendly tyres, lights and designs, a gradual reduction in emissions will be achieved from today's level of 160 g to 130 g of CO2 per kilometre. The regulation allows minor variations for small vehicle producers within the framework of the set aims. At the same time, Parliament is insisting on a rigorous application of fines for violations of the commonly agreed rules. I would like to say that I agree with Mrs Kamall. It is a pity that Member States are refusing to bring to a permanent end the superfluous and therefore environmentally-unfriendly migrations of the European Parliament twelve times a year from Brussels to Strasbourg.
(DE) Mr President, I too support the production of cars that run on less and less fuel. I also support the stipulation of consumption limits - but these must be realistic limits. I abstained from voting on this report as I do not think it is right to lay down fines of up to EUR 475 per tonne of CO2 for exceeding these low limit values.
There are many possibilities for saving CO2 at significantly lower cost. This is a case of unilateral discrimination against high-quality cars in particular, which are manufactured in my home Land of Bavaria. CO2 can be saved at significantly lower cost by insulating buildings. I have fitted my house with full thermal insulation, thus saving 7 000 litres of fuel oil per year - it is not possible to make such savings on my car. We should be taking the right course, therefore, and that is why I abstained.
(DE) Mr President, I find it particularly regrettable that, despite broad support by Members, my own-initiative motion on keeping Sunday as the non-working day has not been included in the vote in this House. Europe is based on Christian values: the protection of the family is of particular concern to us, and Sunday is the special day for practising these values. This Directive would have been exactly the right place to give Sunday a real footing as the non-working day throughout Europe, and that is why I find this regrettable.
Secondly, I wish to say that I rejected the Council's positions on the Working Time Directive as working hours would have been extended and on-call time discounted as working time, and also the European rules would have been undermined by a whole host of opt-outs. I am pleased that Parliament has managed to secure negotiations with the Council.
(BG) I would like to express my satisfaction that the European Parliament is voting to drop the opt-out clause, which allows Member States to derogate from the 48 hour working week rule at their own discretion.
The opt-out clause is detrimental to workers and employees, opening the door to unfair treatment, exploitation and harm to people's health. We are members of one union and the rules need to apply equally to everyone. We cannot boost our competitiveness at the expense of the health and lives of workers. Parliament should send the Council a very clear signal telling it what Europe's citizens want.
I did, however, also support the Council's proposals on active and inactive on-call time. The specific situations differ from one country to another. This means that the implementation of the provisions adopted today by the European Parliament would cause my country significant difficulties, also affecting medical workers. It could go on from there to cause problems in whole sectors. This is why I hope that the Conciliation Committee will reach sensible compromises.
I would like to end by calling on European governments, especially those from Central and Eastern European countries, to tighten controls over compliance with labour legislation. After all, it is no secret that even nowadays, hundreds of thousands of Europeans are working in abject conditions and for far longer than specified in the statutory working time regulations.
(SL) Thank you for the floor. Not many of you in the House know me, as I only became a member in November and today is the first time that I have addressed the House. I asked for the floor in order to greet you and to say that I look forward to our working together but, above all, to salute the achievement we have accomplished today with the vote on rapporteur Mr Cercas's report.
We have defended the dignity of the working person, we have defended a socially-committed Europe and a Europe of solidarity. Let us adapt work to man, not man to work, as the trade unions say. As far as working hours are concerned, we have been successful today.
Thank you, therefore, to rapporteur Cercas and all of you for voting as you did, and thank you also on behalf of Slovenian workers. Thank you.
(MT) I voted in favour of keeping the opt-out and I am obviously not happy or satisfied with the result of today's vote. I have to say that I cannot accept the accusation that those who are in favour of retaining the opt-out are discriminating against workers, or that it reflects an anti-social agenda. What am I saying here? Why is one considered to be against workers when believing in the workers' right to decide on how many hours they want to work? How can one be against workers when you simply want to see those who wish to work more in order to earn more be allowed to do so? There are those who need to make more money in order to pay off a mortgage and, thanks to today's vote, cannot do so. I voted in favour of retaining this opt-out because I am in favour of leaving the decision in the hands of the workers.
- (SK) In the vote I supported the common position adopted by the Council with regard to the package of two directives - the Working Time Directive and the Temporary Workers' Directive, because this compromise has secured greater flexibility on the labour market.
According to the opt-out clause, individual EU Member States would be able to allow employees working within their territory to work more than 48 hours a week provided that the employee has agreed to the longer working time which, under the terms of the compromise, could be up to a limit of 60 or 65 hours a week, in accordance with the established conditions.
Today's vote on the compromise position of the Council follows a five-year effort of the Member States to achieve a compromise. Working in the European Parliament has taught me how difficult it is to achieve a compromise, and I therefore regret the fact that the European Parliament has rejected the Council's common position.
(ES) Mr President, today has been a very emotional day with the Sakharov prizes and also, for me, with the presence in the gallery of the President of the Saharawi Arab Democratic Republic, which is fighting for the self-determination - the rightful self-determination - of its people.
Moreover, it is an historic day because this Parliament has placed itself on the side of its sovereign people, the people who voted us all into this House.
I congratulate my colleague Alejandro Cercas on his report. He has fought hard all these years to achieve this position, which is important politically, socially, for the trade unions and for all European workers. I call on those governments that have not yet done so and on the Commission to follow our path and listen to the voice of the people, just as the European Parliament has listened to it this time.
- (CS) Today, I have not supported the proposal for working time changes, as put forward by both the Council and our committee. It is essential for the directive to be discussed again calmly with the Council. On the one hand, we must allow flexibility in working time agreements, especially for employees of small- and medium-sized companies, and we must also protect Sunday as a day of rest. On the other hand, it is essential to amend the regime for operating on-call services in view of the varied nature of these services. While the opt-out is a solution which MEPs have unfortunately rejected and which would be appropriate for on-call services such as porters, firemen and other professions, it will be necessary to find specific and varying solutions for doctors while taking into account patient safety. Another option would be to exclude healthcare from the scope of this directive, since the organisation of healthcare has wisely not been included among the policies of the European Union.
Mr President, I think the outcome of this vote is the best all round because it allows for more consideration to be given to a very complex subject on which there are many different views. On behalf of the Fine Gael members of the PPE-DE Group, we supported Amendment 9 and we abstained on the votes on the opt-out because Ireland does not use the opt-out, nor does it intend to.
On the issue of Sundays and a day of rest, I do hanker back to those lovely days and therefore supported the idea, mainly to raise the debate. I know the vote was lost, but perhaps we could reflect on the need for a little time out.
I would like to amend my vote on Amendments 13 and 14 - it should have been a minus not a plus.
Could I suggest that Members of this House obey the rules we are trying to impose on everyone else? We have absolutely no regard for family life or working hours. We work relentlessly - I am not so sure if it is always effectively, but we are at it night and day - so if we are imposing these rules on others, maybe we should adopt them ourselves.
Mr President, I would like to have voted with the junior hospital doctors of Europe in their call in relation to inactive on-call time.
However, I had to abstain. I am only too aware of the effect which the counting of all on-call time as working time will have on services, especially care services to the elderly, people with disabilities, children and other vulnerable groups.
The effect on some services, especially in a time of budget constraints, will be to double the costs and therefore halve the service and make other services impossible to deliver. Think, for example, of house parents in group homes, or weekend in-house respite for carers.
In focusing on doctors, who have a valid complaint, we have missed some of the situations where continuity of personnel - as with foster parents - is the most important factor in the job. We need to find a way to protect workers and to protect the vulnerable as well.
(HU) I am very upset that at second reading, we were unable to accept the Council's position. The reason for this is that we must be in favour of competitiveness. This is not a question of slave labour; even if someone wanted to, they could only work a maximum of 60-65 hours a week. Instead, we have opted for the path of complete inflexibility, with immediately claimable compensatory rest time, which puts employers of seasonal workers, for instance, in a completely untenable position. I would like to draw the attention of my fellow Members to the fact that a person who is hired by an employer and given the option to choose the conditions under which he or she will work is in a far better situation than the highly protected employee who is unemployed. For this reason, I am very upset about the opt-out. As regards on-call time, in the end, I voted for the ninth amendment, since it was clear that we were going for reconciliation, notably because this can be settled at national level on the basis of the amendment.
(NL) Mr President, as far as I am concerned, I have, for a long time, held the view that Europe should not be about boring uniformity, and in this Parliament too, we should start learning to accept that not everything should be regulated at European level and that there are a raft of local and national rules and customs that we would do well to respect, not least those concerning the protection of employees and legislation covering health and safety at work and working hours.
What is important, as far as I am concerned, is that it is the Member States that should be able to decide, and that labour law, in all its facets, should, in my view, remain an exclusive preserve of the Member States. The Commission and the European Court of Justice would do well to keep their hands off it. This is what subsidiarity is, and surely we are all in favour of it?
In this light, I am firmly opposed to the abolition of the opt-outs and, in my view, it is up to the Member States, and even the federal states within the Member States, to determine for themselves whether people are allowed to work on Sundays.
Mr President, the author of this report, Alejandro Cercas, is as engaging and intelligent a socialist as you could ask to meet, and there is a measure of reason in his assertion that there is an asymmetry caused by some derogations and opt-outs. In a perfect world, no country would order its workers to stop after a certain amount of time arbitrarily decreed. It is morally wrong. If I want to work for you, Mr President, and you want to employ me and both of us are satisfied with the terms of our contracts, then neither our government nor the European Union should have the right to come between us and declare that contract illegal. Quite apart from the ethical arguments, however, it is also economically insane at a time like this to be imposing additional costs on Europe's economies. Still, I am a souverainiste, and if other countries want to impose these restrictions on their own people, who are also their voters, that is for them to decide. What is outrageous is to impose these rules at European level on the United Kingdom, whether through directives like this or through the judicial activism opened by the Charter of Fundamental Rights. If we want that, we should have a referendum on it. Pactio Olisipiensis censenda est!
Mr President, you know how Socialists claim to speak up for working men and women but there is a saying about socialist politicians. Most of them are middle class intellectuals and the rest have forgotten where they came from.
Let me tell you a story. My father was a bus driver and whenever we got an unexpected bill, whenever there was a school trip that he wanted to send me on, he would put in a few hours' extra overtime just so he could pay that extra bill or he could send me on a school trip.
If the Working Time Directive had been around, none of this would have been possible. No one should be forced into working extra hours against their will. I think we all agree on that, no matter where we sit in this Parliament, but if you look at the impact of what we voted on today, this is a kick in the teeth for working men and women who wish to work a few extra hours to give their families a better life. Shame on the Socialists!
(ET) I would like to make a statement concerning my vote on the Working Time Directive. It has to do with the fact that my voting machine malfunctioned in the vote on amendment motions 34 and 35. I voted in favour of those motions, but the machine showed a red light.
I continue to hold the opinion that all on-call time, including inactive time at certain points, is working time.
Why do I think this? It does not depend on the doctor or the fire fighter (who is required to be at work by his or her employer, who specifically requires a service to be provided), whether a patient needs a doctor or whether a fire breaks out. That does not depend on those people. They are at their workplace, this is working time, and I would request that my voting status on these issues be corrected in the minutes.
Mr President, this is a very good report and we need to look at road safety in the cross-border dimension. However, I want to use these 90 seconds to raise a serious issue.
There are websites advertising driving licences for sale. They suggest that what they are doing is not illegal although it may be sneaky, and they operate on the basis that there are over 100 different driving licences in the European Union and that there is very little coordination between authorities who issue licences. There is thus a possibility that somebody who does not have a licence, or who has failed a driving test or lost a licence, can obtain a licence through this rather dubious route. At the very least, this is a scam to collect money, at worst, a way of allowing people who should not be on the road to continue driving. I have raised this matter with the Commission and Council. It needs action at EU level.
Written explanations of vote:
Mr President, ladies and gentlemen, I have voted in favour of the directive on the promotion of the use of energy from renewable sources, the text of which was coordinated by Mr Turmes.
This directive is a fundamental opportunity for the future of the European Union, as it represents the way into the third Industrial Revolution and a chance to create millions of jobs, making environmental protection a reality and, at the same time, promoting economic growth and competitiveness. As far as biofuels are concerned, I hope that the Commission will be able to enforce the sustainability criteria in Europe and in the rest of the world, while encouraging international trade in the cleanest and most competitive biofuels.
I voted in favour of Mr Turmes' report. One of the European Union's objectives, in terms of renewable energy, is the regeneration of towns in Central and Eastern Europe by increasing their energy efficiency. It is important, not only from the point of view of the energy sector, but also for environmental reasons, to modernise public transport, as well as local heating systems, by switching to alternative sources of energy.
Moreover, institutions and companies can receive a large amount of funding from the EU budget for this purpose. For example, over EUR 720 million have been earmarked for the Intelligent Energy programme, which promotes energy diversification and the use of renewable energy.
Fossil fuels have long provided society's lifeblood. We know that modernisation would not be possible without abundant reserves of cheap oil, coal and gas. However, this time will soon end. For the sake of energy security and the economy, but above all climate change, we must change our energy and transport systems fundamentally.
For many years, climate change was considered to be first and foremost an environmental matter. Today, however, it is openly accepted that climate change affects all sectors of society and if we fail to solve this question soon, the consequences for society may be disastrous.
in writing. - (PT) Use of renewable energies in transport is one of the most effective tools by which the EU can reduce its dependence on oil. We also know that controlling energy consumption in Europe and using energy from renewable sources constitute important parts of the package of measures needed to combat climate change.
I believe that the most important point in this report is maintaining the final binding target of a 20% share of renewable energies by 2020, including the minimum target of a 10% share of renewable energies in transport.
For Portugal, including wave energy in the definition of energy from renewable sources offers an opportunity to use our energy potential to achieve the targets. The fact that the report contemplates an incentive for second generation biofuels not only makes the document credible, but also guarantees sustainability in the use of renewable energies in the transport sector. To obtain an energy model that supports renewable energies, I regard it as fundamental that the document encourages strategic cooperation mechanisms between the Member States.
This report is essential in itself and as part of an agreement (climate and energy package). At the same time as guaranteeing the preservation of environmental integrity, the agreement will allow the 20/20/20 targets to be met in 2020. These targets set for the Member States are ambitious, but feasible.
in writing. - MEP Turmes proposes an important piece of legislation covering the essential promotion of the use of energy from renewable sources. As part of the wide ranging Climate and Energy Package, renewable energy will provide the source of 20% of energy (including electricity, heat and transport) by 2020. This, combined with the other measures included in the Climate and Energy Package, provides a good basis for combating climate change, providing impetus for investment in renewable energy sources and sourcing, a reemphasised direction for research and development and a means towards achieving energy security and independence.
The binding targets will function across each Member State to ensure that the agreed targets are met on an EU level. Cooperation, solidarity and innovation combined will ensure that we meet the targets we no longer have the luxury to miss.
in writing. - (PT) This issue forms part of the 'climate and energy package'. It concerns promotion of the use of energy from renewable sources, covering the following sectors: electricity, heating and cooling, and transport. The target is for the EU to increase to 20% the share of renewable energies in the energy we consume by 2020. National overall targets are set for each Member State and a target of a 10% share of renewable energies in the transport sector by that same date is also set.
According to information published, the target for Portugal in terms of its share of energy from renewable sources as part of overall energy consumption in 2020 is set at 31%, bearing in mind our starting point (in 2005, this share in Portugal was already 20.5%) and the national potential for renewable energies. The target of a 10% share for renewable energies in transport is, on the other hand, the same as that set for all the Member States.
However, the fact is that, although we voted in favour in the final vote, we have serious doubts about the achievement of these targets, given that it is deceptive to start from the principle that we fully understand the extent of exploitable renewable resources or that we have the technologies to use them. It would have been preferable to set public and private investment amounts and to promote a general surveying and mapping programme to classify and quantify renewable energy resources.
in writing. - I welcome the Turmes report on energy produced from renewable sources, yet I realise that to reach the target will be difficult. In my own region, the South West of England, our major contribution to achieving this target will be some version of the Severn Tidal Barrage. This will have a long lead time and it is therefore essential that some allowance be sought by the British Government for the consequences of 'projects in train' and that the Commission grant this derogation.
in writing. - (DE) I voted in favour of the report on the climate action and renewable energy package, as it comprises various directives that are all in line with the EU's target of reducing greenhouse gas emissions by 20% by 2020, and even by 30% if an international agreement is reached. It is the result of long negotiations and of a compromise between the representatives of Parliament and the Council - that is, the 27 Member States.
One of the directives relates to renewable energy. It includes the target of increasing the share of renewable energy sources to 20% and improving energy efficiency by 20%. Also, 10% of the fuel consumed is to originate from renewable sources. Sustainability criteria have been defined and thus usability improved. I welcome these rules, as they not only reduce Europe's energy dependence and create new jobs, but also promote innovation in technology development.
The Directive relating to the EU Emissions Trading Scheme (ETS) updates the existing ETS and stipulates that industries must now buy the emission allowances, which were previously free, at auction. There are derogations in the form of transitional periods for Eastern European Member States, who must purchase allowances for just 30% of their emissions to begin with. In addition, incentives for energy efficiency are laid down as well as, albeit with no purpose specification, an obligation on the part of Member States to invest at least half of the revenues in developing countries and new technologies. I welcome the successful balancing act between taking account of those industries which face difficult tasks and ambitious environmental policy.
A further directive governs effort sharing with regard to the emissions not covered by the ETS. This includes, in particular, heating and air-conditioning systems and many economic sectors (transport, small industrial installations, the services sector and agriculture) that are not covered by the ETS, but which still make a significant contribution to greenhouse gas emissions. In addition, long-term targets are to be introduced in this field, including a 35% reduction in greenhouse gas emissions by 2035 and a 60-80% reduction by 2050.
The Directive on the capture and geological storage of carbon dioxide (Carbon Capture and Storage, CCS) enables CO2 to be separated from waste gases and then stored underground; 12 CCS power stations are to be financed by 2015. I do recognise CCS as a key transitional technology, but particular importance should be attached to storage safety.
Another directive lays down rules on limit values for CO2 emissions from new cars. The average upper limit on emissions for all new cars will be 120 grams of CO2 per kilometre from 2015, and 95 grams per kilometre from 2020. The penalties laid down in the Commission's proposal for non-compliance with the limit values have been reduced owing to the economic crisis, and are now EUR 5 to EUR 95 depending on the amount by which the values are exceeded. From 2019, however, the fine envisaged is EUR 95 from the first gram of CO2 by which the limit value is exceeded.
I welcome the compromise reached between the European institutions, as it is often easy to criticise but a challenge to reach a compromise. The rules agreed are the successful result of negotiations between countries who may be very different in economic terms but who still pursue a common goal. The fact that the new Member States, in particular, cannot meet all the targets in this short space of time without risking the disintegration of entire branches of economic activity and being faced with social disaster should not be neglected when taking an overall view of the European objectives.
I see the climate action and renewable energy package as not just an important step but even a great leap, which will counteract the advancing climate change and reinforce Europe's pre-eminence on the way to an efficient energy policy. Europe has managed to speak with one voice, which will make it possible to intensify our demands at international level, too. A major challenge in this regard is to prevent environmental dumping at international level. For this reason, countries who fail to abide by the Kyoto Protocol, and thus are not bound by the CO2 standards, should face an import tax, or similar measures should be taken in order to counteract environmental dumping. This is an aspect that should be taken into consideration when preparing the successor agreement to the Kyoto Protocol at the United Nations Climate Change Conference in December 2009, where the negotiators will include the USA, China and India. The climate action and renewable energy package has created a solid basis for reaching a new international agreement.
in writing. - I voted in favour of the Turmes report on renewable energy. My own country, Scotland, is rich in renewable energy sources such as wind and tidal power. It is essential that Europe takes the lead in promoting renewable energy - and I envisage an independent Scotland being at the very heart of global development of renewable technologies.
in writing. - I voted for this proposal because I believe it sends an important signal about the need for a transformation of energy production to non-fossil and less polluting fuels within the EU and beyond. The 20% target is binding and a minimum. Energy efficiency must also now be included in the Renewables Action Plans of the Member States. Support schemes at that level have also been safeguarded, which is essential for investor confidence. It is true that the outcome on biofuels is not as positive as I would have wished. We have kept the 10% target, although we have effectively restricted the amount coming from agro-fuels and I welcome those additional measures. Council has not shared Parliament's vision in many respects. They really need to take on board the realities of climate change and use this Directive as a basis for a move towards a low-carbon future.
in writing. - I voted in favour of this report which strengthens our obligations for renewables targets, presenting a major opportunity to boost indigenous sources of energy in the EU, tackle climate change, enhance security of supply and promote competitiveness, growth and jobs. I supported this report because it has a review clause assessing by 2014 the impacts of increased use of renewable transport fuels which ensures that by reducing our CO2 emissions, we are not having an adverse effect on food prices or land use. The report states a 5% target for renewable transport fuels by 2015, with a sub-target of 20% to promote the use of electric cars. In 2020, the target increases to 10% for renewable transport fuels with a 40% sub-target for the use of electric and hydrogen cars. The report includes strict sustainability criteria so that this report really can produce positive change and reductions in emissions which is why I support it.
in writing. - This report represents a revolution in the way we produce energy in the EU. The target of 20% renewable energy by 2020 is extremely ambitious but necessary if we are to win the fight against climate change. I hope, however, that the Commission will be flexible in its interpretation of when these targets are met if they are to include large projects such as the Severn Barrage.
The 10% target for road transport fuels is a vital part of this package and of the efforts to achieve the EU's goal of a low carbon economy. This so-called 'biofuels target' has been greatly improved to ensure that only those biofuels which deliver real emission reductions without increasing food prices are allowed in the EU. A strict set of social criteria has also been included which will safeguard people in the developing world who could otherwise have been adversely affected by the rapid development in biofuel production.
The proposal for a directive is one of the most important components in the climate change package, which sets a mandatory target of 20% for the share of energy from renewable resources as part of the EU's total energy consumption by 2020. The directive offers the opportunity to acquire new technologies, create new jobs and reduce dependence on oil.
The European Parliament has played an important role in setting out the sustainability criteria for biofuels and the social criteria which are vitally important to the European Union's citizens in the current economic crisis. Climate change and the lack of energy security mean that we have to promote new methods of creating energy, but without jeopardising the availability of food. We need to ensure that the implementation of this directive will not jeopardise agricultural land and forests. In any case, biofuels originating from raw materials grown on such land will not be taken into account as part of the incentives that are envisaged. The European Union will show, once again, that it is the leading promoter of wind, solar and hydroelectric energy, as well as of energy from other alternative sources.
in writing. - (FR) We have had the opportunity to state several times here that the simple aim of reducing the European Union's dependence on gas or oil imports could, in itself, justify the promotion of renewable energy sources.
The compromise presented here today, which forms part of the energy and climate change package, is like all compromises: neither all bad, nor entirely satisfactory.
In particular, it is not entirely satisfactory with regard to biofuels, whether second-generation or not. There is an inadequate guarantee with regard to competition with food production, vagueness with regard to any changes to land use, silence on the actual carbon footprint of these energy sources, and so on.
It is not entirely convincing with regard to the 'guarantee of origin', intended to identify green electricity in particular, when we are aware of the reality of electricity supply, dubious advertisements on the subject and the significant additional cost for consumers.
Lastly, it is absolutely unsatisfactory in terms of the social consequences. We would like to be certain, as we would, for that matter, for this whole legislative package, adopted at the start of a global crisis that promises to be profound and long-lasting, that the interests of European citizens and workers will take precedence over any other consideration, should the economic situation so require.
in writing. - (NL) It is with much conviction that I have voted in favour of the compromise achieved in respect of renewable energy sources. My Green colleague and rapporteur, Mr Turmes, has done a sterling job. Thanks to his efforts, and indeed those of the whole of Parliament, a strong legislative framework will be put in place which will ensure that the total share of renewable energy will be no less than 20% by 2020.
This is not hype, but a true energy revolution, set to create a huge number of jobs. Some reports have been known to quote more than 2 million jobs. These include jobs for highly-qualified engineers, designers and boffins, but also a majority of jobs for technicians, people who make cogwheels, install solar panels and build wind farms.
Further to much negotiation, the original proposals on agrofuels and biofuels were also adapted. We, as Greens, are not entirely happy with this technology, though, and we will prescribe strict conditions on the use of fuels of this kind. In the Turmes report, the sustainability criteria have been clearly tightened up, and there is also a reference to social criteria within the framework of the International Labour Organisation. Agrofuels are only acceptable if you get more energy out of them than you put in, and they should in no way compete with food production.
in writing. - The report is an important step in forcing Member States to meet their renewable targets. Renewable energy is vital to our fight against climate change.
in writing. - (EL) The European Parliament and the Council, in an effort to improve and extend the greenhouse gas emission allowance trading system and achieve the objective of reducing emissions in the EU by 20% by 2020, propose amending Directive 2003/87/ΕC.
On 17 December 2008, plenary voted in favour of compromise amendments tabled by the shadow rapporteurs of the ΡPΕ-DΕ, PSE, GUE/NGL, ALDE, UEN and Verts/ALE Groups. Although we voted in favour of these amendments, which set higher targets on reductions in greenhouse gas emissions (a measure which was a basic objective of the GUE/NGL Group), we should like to express our opposition to the philosophy of greenhouse gas emission allowance trading. We dare to say that this particular directive achieves nothing other than a slight reduction in greenhouse gas emissions and is a measure which favours developed countries, to the detriment of less developed and developing countries. Finally, the application of certain flexible mechanisms proposed helps monopolies (which are the main parties responsible for climate change) to increase their profitability, instead of radically resolving the problem.
Mr President, the agreement that has been reached on the climate action and renewable energy package is a modest result.
The EU has set itself the target of a 20% reduction below 1990 levels. We have achieved almost half of this already by means of our enlargement to the east, where emissions are lower in absolute terms, and there remains the target of a 12% reduction below 1990 levels.
The EU is permitted to achieve 3-4% of the reduction in the developing world, which means that just under 9% remains. Missing the target by up to 5% is permitted, which leaves 4%.
It could be said at this point that we are lucky that the EU has decided not to export its entire economy to Asia straight away. The compromise is significantly cheaper than the Commission's proposal, which has meant that the German Free Democratic Party can support it.
Instead, the EU is now playing its own Member States off against one another. Some Member States are at an advantage on account of derogations, negotiating skill and their energy mix. German energy providers could soon find it worthwhile generating electricity in Poland instead of at home - if they are not bought up by French providers, that is.
The fact that the EU Member States are engaging in such horse-trading does not bode well for a global agreement. Besides, the issue arises as to the efficiency of the means.
It is now up to governments, the Council and the European Commission to ensure efficiency, both in environmental protection and for the benefit of the economy and growth.
in writing. - (SV) We Swedish Social Democrats have decided to vote in favour of this report on reforming the emission allowance trading system although we believe, in principle, that the aims of the climate package, as such, are too low. The EU will need to do more to cope with the challenge posed by climate change. However, we believe that this reformed scheme is capable of forming a very important part of the action that needs to be taken.
We are disappointed that the compromise between the Council and the European Parliament has not provided sufficient guarantees that part of the revenue from auctioning will go towards climate work in developing countries. We also believe that auctioning of emissions allowances should have been more extensive and that the use of the CDM should have been restricted further.
Mr President, ladies and gentlemen, I welcome the review of the Emissions Trading Scheme and the compromise reached between the objectives of combating climate change and improving the competitiveness of European industries and protecting jobs.
I would like to point out that the codecision procedure, which has been fast-tracked in the interests of achieving agreement at first reading, has not fully respected democratic transparency, and Parliament has found itself voting on a sort of fait accompli.
Despite this, I am very pleased with Mrs Doyle's proposal because of the flexibility given to sectors at risk of carbon leakage. We must prevent job losses caused by industries relocating to regions that are less concerned with reducing emissions without, however, undermining the purpose of the directive.
Today, I voted against adoption by Parliament of the proposal for a Directive of the European Parliament and of the Council amending Directive 2003/87/EC so as to improve and extend the greenhouse gas emission allowance trading system within the Community
I completely disagree with the solutions proposed at European level. The Council's commitment to reduce, by 2020, the total Community greenhouse gas emissions by at least 20% in comparison with 1990 levels, or even by 30% if other developed countries commit themselves to similar reductions, is an ill-judged move which will have a negative impact on industry and consumers in Europe, including in Poland.
The only firm commitment the European Union has made is to reduce its emissions by 20% by 2020, in comparison with 1990. In comparison with today, that means a reduction of around 12%. If we take into account the fact that two thirds of this reduction can be achieved through carbon compensation mechanisms, that is to say by purchasing carbon credits on the international market, the EU has committed to achieving a reduction of only 4% on its territory. That is not enough to move international negotiations forward.
I would like to point out another failing of the compromise. No firm commitment has been made to support developing countries in their efforts to reduce their greenhouse gas emissions. The EU has simply made a voluntary commitment to use half of the revenue from the auctioning of rights to pollute for the climate. This revenue is falling due to the many exemptions granted to manufacturers. The compromise stipulates that some of this money could go to supporting developing countries, for European countries that so wish. This is a purely voluntary commitment. It is a very weak commitment for an issue that is nevertheless crucial in international negotiations.
in writing. - (EL) The EU brags about its leading role in environmental protection, but in reality it seeks a leading role in protecting the interests of capital. The decisions by the summit and the package of Council and Commission directives on reducing emissions promote the so-called green economy as a way out of the over-accumulation of capital and the crisis, thereby opening up new prospects of profits for the monopolies and strengthening imperialist expansionism.
They strengthen the trade in emissions, which has proven to multiply monopoly profits without protecting the environment. They allow the automotive industry to not take measures until at least 2019. They exempt undertakings affected by international competition from regulations on energy generation and much more besides. They also exempt the new Member States and Italy for a long period of time. They provide incentives to replace food crops with fuel crops. Pollution rights are being granted to large undertakings free of charge. Any revenue is not required to finance environmental works.
Workers cannot wait for environmental protection from the EU and from the undertakings polluting the environment with impunity. Only their fight, within the prospect of a grassroots economy and grassroots power, can effectively protect them.
in writing. - (DE) My 'no' is not a rejection of an efficient Emissions Trading Scheme involving auctioning, nor of the EU's climate-protection targets or of the funding for CCS. A number of previous votes and my report on CCS demonstration facilities have made my support on these points abundantly clear. For my region, Brandenburg, however, the present text means enshrining unfair competition with Central and Eastern European countries and greater energy price rises than are necessary to meet the climate protection targets. We need coal in our energy mix in order to ensure security of supply for our citizens, and we want to enable the climate-friendly use of coal by means of CCS technology in future. The agreement with the Council to take a final decision after just one reading has meant that strong reservations have not been dispelled and competition for the best solutions has not been possible.
in writing. - (PT) Although arguments can be made in favour of the concept of a greenhouse gas emission allowance trading system, since there is concern about chemical alterations in the atmosphere which may impact on the climate (precautionary principle) and as there are limited sources of fossil fuels and a lack of rationality in their consumption, there are aspects that give cause for concern.
Firstly, the issue of emission allowances and their subsequent trading are debatable and must be opposed because their impact on the real economy is largely unknown. This is because there is still a great deal of doubt about a range of technical solutions and because the use of these technical solutions is also dependent on the development of the financial situation in the various sectors involved (air transport, automotive industry, thermal power generation, cement industry, heavy chemicals, petrochemicals and a growing number of other energy-intensive sectors).
Secondly, the anticipated beneficiaries will be a few high-technology industrial sectors and some (just a few) financial operators. The irreversible reduction in fossil fuel consumption is being imposed by the restricted availability of sources. Allocation to each sector must be based more on urgent social needs and economic rationality than on influence and financial gain. That is why we decided to abstain.
in writing. - (PT) The fundamental point of this report should be highlighted: to strengthen, expand and improve, beyond 2012, the functioning of the emission allowance trading system as one of the main tools for achieving the EU's target for reducing greenhouse gas emissions.
I agree with this report, mainly because trading is fundamental to achieving an efficient allocation that can ensure the environmental effectiveness of the EU's emission allowance trading system. One EU-wide plan is always much better than 27 national plans. In addition, the proposal provides for automatic and predictable adjustments that can meet the requirements of a future international agreement.
The hallmark of the proposal is the increase in free allowances which, from my point of view, is not overly positive. However, it should not be forgotten that emissions will be reduced every year.
in writing. - The proposed Directive on the revision of the EU Emission Trading System is an improvement on the current system and is important at a global level. I was accordingly able to support Mrs Doyle's report.
I will take this opportunity to thank the honourable Members for the recent vote in which the European Parliament clearly showed their support for my 'benchmark' model. I have been speaking in favour of it for a long time now and was the first to suggest it be applied to emissions trading. Although the Committee on Industry, Research and Energy narrowly voted against, while the rejection by the Committee on the Environment, Public Health and Food Safety was rather more substantial, life is full of surprises. Now the benchmark will qualify as a criterion once it has been through the Council.
Moreover, that is all to the good. The Commission's original proposal and the position adopted by the Committee on the Environment on emissions trading both lacked equilibrium, as they put European production in a position that made it hard to compete in global markets without any special climatic benefit. This would clearly have meant not just job losses, but an environmental disadvantage, as it would have put pressure on firms to switch production to countries outside the emission limits.
Now the decision has opened the door to a fairer and environmentally more far-sighted approach. Everything is still open, however, and we will now start to see confirmation of who will reap the benefits of the improvements made.
The environmental targets are unchanging, and they are challenging. This is not an easy objective for industry, but then it is not supposed to be.
In any case, it is pointless talking about free emission allowances, because the benchmarks - the yardsticks - are ambitious. So they should be, because otherwise we will not have a system that would persuade companies to join the race for technology that produces the fewest emissions.
The complaint made by the environmental lobby that the package has been watered down frankly seems unreasonable to me, when we consider that targets are being observed and industrial sectors have a declining emissions ceiling. That is irresponsible talk, but surely not everyone is interested in taking responsibility. It is enough that the world is being stamped on.
in writing. - I voted for this report, despite the numerous loopholes within it and the derogations granted to 10 new Member States. Why vote for an imperfect report? Because it does make some progress when measured against the current regime. There will be an EU-wide cap for the ETS sector, and Member States will have less power in the process. The principle of a full auction of permits for the power sector has been maintained. The aviation sector has been granted only a small percentage of new access to the CDM. But the main importance of the revised scheme is that it provides the architecture for an important part of the post-Kyoto agreement. We now have a scheme that other countries can join and use to help drive down their emissions - if they limit the pre-auction elements and set ambitious targets. The use of the revenue will be closely watched. Member States cannot simply look on this as an addition to their coffers. It must be used to help the transformation to a low-carbon, sustainable economy, which the world needs.
in writing. - I support this proposal which balances ambitious climate change goals with the need to strengthen the competitiveness of European industry and to protect jobs. Allowances and auctioning of emission credits will occur for power plants until 2013 when all new power plants will have entirely auctioned allowances. For normal industry, the switch to fully auctioned allowances will occur in 2020. I voted in favour of this report because it makes auctioning the general allocation principle, limits the amount of CDM/JI project credits that an installation can purchase to offset its emissions and still protects companies against carbon leakage.
in writing. - I am supporting this report, as I believe that the environmental integrity of the ETS has been maintained and is a considerable improvement on the current system, as the polluter in future will pay for the right to emit through the auctioning of permits. The objective of reducing emissions from Europe's power stations and heavy industry by at least 20% by 2020 is maintained, and this will automatically rise to a 30% reduction if there is an international agreement at the UN climate talks in Copenhagen in December 2009. I also believe that a balance has been achieved between jobs and the environment, which is vitally important in an economic downturn.
I wish to give the following explanation of vote on behalf of the Christian Social Union of Bavaria (CSU) delegation in the European Parliament.
The EU has set itself ambitious climate-protection targets. These include a 20% reduction in CO2 emissions by 2020. These climate-protection targets should not be called into question.
Our endeavours to combat climate change must be coupled with an aim to draw up clear legislation, so as to ensure planning security for our economy. Nor should European industry be put at a disadvantage in international competition. In addition, a level playing field must be created within the EU.
The directive put to the vote today concerning the EU Emissions Trading Scheme meets none of these requirements. To clarify:
1. Certain industries can derogate from the auctioning of CO2 allowances. We are still completely in the dark about the data to be drawn on for compliance with the criteria laid down.
2. Only at Member State level and only after EU law on aid has been adapted is it to be decided, on a case-by-case basis, whether, and by how much, an installation can be compensated for energy cost rises.
3. If an international agreement cannot be reached in Copenhagen in 2009, the auctioning of CO2 allowances will create an additional burden on many industries that their non-EU competitors lack.
4. Most Eastern European Member States have obtained derogations from the auctioning of their CO2 allowances to the energy sector. This puts Germany at a disadvantage as, in contrast to its eastern neighbours, it obtains 48% of its electricity from coal power stations.
in writing. - (EL) We do not share the governments' and Commission's words of triumph on the final compromise on the climate package. The attempt by the EU to lead global efforts against climate change has been watered down under pressure from the industrial lobby and conservative governments.
The famous '20/2020' is a necessary first step, but the targets it sets are not ambitious enough. With the facility for European countries to buy a large portion of the pollution units which 'correspond' to them from developing countries, the historic responsibility of the western world is cynically being shifted to the poorer inhabitants of the planet. It would appear that the governments do not basically understand how critical the situation is.
The Confederal Group of the European United Left/Nordic Left is not laying down its arms. We share the concern of environmental NGOs and will continue to demand more ambitious targets for reducing greenhouse gas emissions, for essential support for energy generation from renewable sources and for the binding long-term plan for further reductions in emissions after Copenhagen.
in writing. - (DE) I voted against the consolidated amendment as, from my point of view as an MEP, the rights of the European Parliament have not been upheld. At no time was Parliament given the opportunity to form an opinion; instead, it was, to all intents and purposes, left with a choice between accepting or rejecting the Council's compromise. This is not in line with the rules of the codecision procedure, which is intended to guarantee equality between the two legislative bodies.
I have numerous reservations about the compromise from a content point of view, too. For example, it will lead to serious market distortions within the EU and impose unwarranted burdens on consumers. Owing to the undue haste to adopt the reform, alternative systems that could have achieved the desired reductions were no longer taken into account. The fact that the economic consequences for consumer purchasing power, in particular, were not even remotely investigated at the time of adoption just makes it even clearer how ill thought out this compromise is. The majority in the European Parliament bears a share of the responsibility - including towards future generations - for the entry into force of this compromise.
Alternatives were available. These would have enabled the reduction targets to be achieved at a fraction of the costs we are talking about now. A policy such as this harms not only the economy but also, in particular, the reputation of the EU.
in writing. - The objective of cutting emissions from Europe's power stations and heavy industry by at least 20% by 2020, and for this to increase to 30% if there is an international agreement at the UN climate talks in Copenhagen in December 2009, should be welcomed.
in writing. - (DE) I fully support the efforts to reduce the contribution to climate change that is probably made by human beings. Nevertheless, we did not support the compromise on the EU Emissions Trading Scheme that has been negotiated. Legislating in a great hurry is unacceptable and undemocratic. The extremely fast legislative procedure and the fact that the Council documents were presented only a few days ago meant that, in my opinion, a professional examination of the documents, and thus proper legislation, was impossible. This is all the more unacceptable considering that this legislation imposes a high financial burden on the European public. According to several studies, the climate action and renewable energy package costs approximately EUR 70 to 100 billion, and there is the threat of whole industries moving to other parts of the world. I could not approve a package of this scope in a fast-tracked procedure. Legislative proposals as important as this must evolve in the course of a well-ordered procedure with several readings.
in writing. - (SV) The overhaul of emissions trading is a step forward compared with the current rules. Emissions allowances will gradually be auctioned off to industry instead of being handed out free of charge, as they are today.
The EU is therefore committed to adjusting the climate target from a 20% to a 30% reduction by 2020 in the event of a successful climate agreement in Copenhagen next year. It also calls on Member States to use their auctioning revenues for climate protection measures in Europe and elsewhere.
Unfortunately, the compromise falls way short of the level of ambition that the situation requires. Instead of full auctioning of emissions allowances from the beginning, auctioning is to be introduced in stages. This relaxation reduces the incentive to develop new low-carbon technologies. It also reduces the revenue that is essential if the EU is to be able to help developing countries to invest in 'green technology', adapt to climate change and protect tropical forests.
At the same time, if up to half of the emissions reductions can be made by means of reductions in third countries, the ETS will have limited effect even during the period leading up to 2020.
Despite its shortcomings, it would have been unthinkable to vote 'no'. I do not want to risk jeopardising the whole directive, which contains many positive aspects compared with the current situation.
in writing. - (SV) We Swedish Social Democrats have decided to vote against this compromise on the division of responsibility, as we believe that it is wholly unacceptable that not even half of the EU's emissions reductions need to be made within the EU. We believe it sends out entirely the wrong signal to the rest of the world, which is waiting for the EU to take the lead in climate adaptation, and we are concerned that the EU has now failed to provide a clear incentive to develop new green technology. We believe that this technology is vital for employment and welfare in Europe.
in writing. - This report is concerned with the introduction of differentiated targets across the EU27 for the period 2013-2020 for greenhouse gas reductions in economic sectors outside the EU emissions trading scheme. These MS targets are in the range +20% to -20% relative to 2005 emissions for these sectors with the Irish target -20%.
Taken together, ETS and effort sharing represent 100% of the reduction each country has to make in CO2 emissions by 2020.
Ireland welcomes the inclusion of increased Carbon Capture and storage measures, specifically Carbon sinks in the - 20% scenario as we are the only country in the EU that has more cattle than people and together with generous cost effective offsetting to trading emissions between Member States while it will be difficult, we can reach our target of 20% less without reducing our herds.
Some countries will be challenged by the reviewed ETS legislation, some by the effort sharing targets. Ireland is in the latter category.
in writing. - (PT) We agree with the need to reduce greenhouse gas emissions and with the establishment of a system for that purpose. However, we have very serious doubts about the system proposed which, although stating that it is based on the 'principle of solidarity between Member States and the need for sustainable economic growth', then insists that only the countries should pay the bill, through their national budgets - and not through the Community budget - according to the different conditions of development in which they find themselves.
In allowing the transfer of emissions between Member States through 'trading' or by using 'market intermediaries', mechanisms are established which will increase the existing disparities in economic power between Member States, to the benefit of the major powers.
Furthermore, a significant part of the effort will be outsourced to third countries, thereby increasing international pressure on least developed countries to yield part of their sovereignty in exchange for (pseudo-) aid, by opening up their economies to investments from Community undertakings. All these measures are intended to exert pressure in order to obtain an international agreement which, in a context of severe economic crisis, will accentuate the capitalist view of the environmental issue.
in writing. - (PT) Bearing in mind the EU's action against climate change in a future international agreement to replace the Kyoto Protocol, it is vital that the EU gives a clear signal to the world and undertakes to effectively reduce its greenhouse gas emissions.
The Commission proposal to reduce greenhouse gas emissions by 10% by 2020, in relation to 2005 levels, for sectors not covered by the EU's emission allowance trading system, is therefore extremely important.
The targets set for each Member State, with the principal criterion being per capita GDP, are fair in my opinion.
The compromise reached between the European Parliament and the Council, although not ideal (for example, since it allows excessive use of flexibility mechanisms), is generally balanced in my opinion, and that is why I voted for this report.
in writing. - I voted against the Hassi report. The provisions allowing Member States to outsource 80% of emission reductions will allow rich countries to continue unsustainable practices at the expense of poorer, developing countries. This is not a situation which the EU should be promoting.
in writing. - I reluctantly voted against this report. The rapporteur had managed to include a number of important factors. There is now a reference to a 30% binding target for greenhouse gas reductions in the legislative text: the science says this is the minimum necessary by 2020. Financing of greenhouse gas reductions in developing countries is to work to a +2-degrees target. Let us hope those countries actually see some real money rather than nice promises. We now have a deadline on the introduction of a maritime emissions reduction target and many other small, but positive moves. But for me, it was impossible to vote for the 80% CDM which Member States may use in third countries, rather than focussing on reductions within their own borders. The voting procedure used today meant that this particular proposal could not be tested by Parliament as a whole. We have let our national governments off lightly and are once again putting the burden on third countries to do our work. I cannot support this.
in writing. - (EL) The PASOK Group supports, inter alia, the content of Amendment 44 and will vote against the separate nominal Amendment 7, in order to ensure that at least 50% of emission reductions are achieved from action within the EU. The EU needs to remain a credible partner in the run-up to global negotiations, without shifting the burden of efforts to reduce emissions to the developing world.
in writing. - I support this report which sets out binding targets for member states to reduce greenhouse gas emissions in areas of the economy not covered by the ETS system, which represents real progress for a comprehensive system. The 10% target for non-ETS sectors is divided between Member States based on GDP/capita. This will allow a fair distribution of effort and ensure poorer countries can continue their accelerated growth. I support this report which introduced a long-term target of at least 50% overall emission reductions by 2035, and 60% by 2050, compared to 1990 levels, because it tackles both long- and short-term objectives in concordance with the Clean Air Targets. The report includes an additional 'external emission reduction commitment' which will provide financial support for developing countries to reduce their emissions, so that no country is left behind and developing countries receive the financial support that they need in order for universal action on climate change to be most effective.
I have supported from the very outset the proposal to switch automatically from a target of 20% to 30% in the event of signing an international agreement. However, last week's negotiations have resulted in reaching a compromise whereby the method for switching to this level must be based on a new procedure.
This decision was made as a precautionary measure to take into account the possibility of a rise in the price of carbon in the future. But I am pleased to learn that the 30% target will remain a priority objective in order to avoid the average temperature rising by more than 2 ºC, as was specified at the European Council meeting held in March 2007. An international agreement implies a global effort to combat and adapt to climate change and the financial aid granted to the developing countries will provide an incentive for them to become involved in the effort to reduce greenhouse gas emissions.
In order to retain its credibility in relation to the aid it is granting to developing countries, the European Union must ensure that the financing of CDM projects will maintain sustainable development of these countries and that part of the revenue resulting from auctioning emission credits is used to support them.
in writing. - (NL) Whilst I have voted against the compromise achieved, this does not in any way detract from my appreciation for the work done by Mrs Hassi in this respect. However, as the agreement makes it possible for nearly 80% of all efforts to be made in third countries, I find it unacceptable.
A quick calculation tells me that Belgium will be able to make between 50% and 60% of the required efforts outside of the European Union. This involves important sectors, including buildings and transport. It is economically absurd to invest many millions of euros abroad via the Clean Development Mechanism if your own country still needs to make considerable efforts to insulate buildings properly or design a transport policy that focuses on low-carbon mobility. Moreover, there is no guarantee whatsoever that the projects that are invested in abroad are of high quality.
What is more, there is no certainty that the investments via the CDM really make any difference. It is also unethical to buy the easiest efforts in third countries. This is a form of neo-colonialism, compromising, as it does, the position of those third countries in that they will need to make additional and more expensive efforts at a later stage.
in writing. - (SV) I have chosen to abstain from the vote on the effort-sharing directive. The main reason for this is that it sends out the wrong signals to the rest of the world if the EU can make around 70% of its emissions reductions up to 2020 in countries outside the EU.
Greater efforts are needed to help developing countries to invest in low-carbon technology. This support, however, should not be primarily an alternative to reductions on home soil, but rather should be given in addition to such reductions. We cannot afford, and nor do we have the time, to choose whether or not we should have the chance to prevent dangerous changes to the climate.
To postpone the necessary adaptation on home soil until after 2020 is counterproductive. We must start now if we are to have any chance of achieving anywhere near zero emissions by 2050. Industry needs strong incentives to make the necessary adaptations with regard to energy, transport, construction, industrial production and so on.
The proposal for the non-trading sectors is far too weak in these respects. I have therefore chosen to abstain from the vote on this part of the package. A 'no' vote would have jeopardised the whole package and that is a risk that I did not want to take. The directive otherwise contains a number of positives in comparison with the status quo. Above all, it is the first piece of legislation in the world to set binding reductions for all sectors that are not included in the emissions trading scheme.
in writing. - (PT) The 'climate and energy package' also includes a proposal for a directive on carbon capture and storage. The purpose of geological storage is to provide an alternative to the release of CO2 into the atmosphere by containing it permanently underground.
The Commission proposes that all new power plants should, when built, be capable of being equipped with carbon capture facilities. This technology, despite being a matter for debate, may help to achieve negative emissions, complementing renewable energies. The rapporteur considers that the priority must, however, be to use it to deal with the problem of coal, which is responsible for 24% of CO2 emissions in Europe.
Although we were doubtful about certain amendments, which are technically controversial, we voted in favour of the European Parliament's position. However, we regard this position as excessively regulatory, particularly with regard to the independence of Member States, especially in an area in which scientific and technical knowledge is still quite limited. We regret that the necessary emphasis has not been placed on the enormous research, development and demonstration effort that still needs to be made. For this reason, the recommended timescales are overly ambitious, unless very substantial public funding is approved within a few years.
in writing. - (PT) As a means of mitigating climate change in the EU, carbon capture and storage (CCS) technology is very promising. However, it should not be used as a reason to relax and reduce the effort invested to make European electricity generation cleaner.
The Davies report is very balanced and the compromise reached between the European Parliament and the Council fully meets the needs of the EU.
The implementation of 12 demonstration projects is particularly important. Their medium-term results will help the EU to introduce this technology in a more economically and environmentally effective manner.
Lastly, given the many doubts that still exist, particularly the uncertainty as regards the existence of adequate storage sites in all the Member States, I regard as very positive the possibility of reviewing the issue of exporting CO2 to third countries (Article 35a(2)) and also not forcing economic operators to apply CCS technology (Article 32).
in writing. - I voted in favour of Mr Davies' report on carbon dioxide storage. CCS is an emerging technology and further research is essential for an evaluation of its potential in combating global warming. The proposed directive provides a firm legal basis upon which the technology can be built and I consider that Scotland has an important role to play in the development of this sector.
in writing. - I voted in favour of this report which will ensure a high degree of safety for human health and the environment. The Directive on CCS puts in place a legal framework for the use of the new technology, including important safety conditions. This is important not only for safeguarding the environment, but also for giving investors legal certainty in developing new projects.
However it is important that this report does not cause us to diverge from the main goal: further deployment of renewables and the improvement of energy efficiency.
in writing. - (DE) The promotion of new technologies to store the carbon dioxide implicated in climate change must not be at the expense of well-established technologies that have been proven to work. For example, intact bogs absorb carbon dioxide, methane and nitrous oxide, whereas peat cutting and bog drainage turn them into powerful greenhouse gas emitters. Burning off tropical forests to produce biofuels also tilts the climate balance in the wrong direction.
We should draw the lesson from the biofuel adventure that good intentions can all too easily become own goals. The new technologies are far from mature, and the repercussions are unforeseeable. It is for that reason that I abstained from voting in today's vote.
in writing.- The inclusion in this report of a EUR 9 billion fund to clean up coal-fired power stations through the development of carbon capture and storage (CCS) will offer exciting opportunities for the Welsh coal industry. This chance must be seized upon, to make Wales a leader in this new technology, and unlock the potential of a lucrative export market. It is essential that Europe takes the lead in this area, as finding a solution to the problem of coal is crucial, in particular when coal production is expected to rise globally by 60% in the next 20 years.
Promoting the technologies used for the capture and geological storage of carbon dioxide will help to diversify efficient energy and support the battle against climate change. In order to achieve a 50% reduction in CO2 emissions by 2050, the use of energy from renewable sources is not sufficient to attain this target without also considering CCS projects.
This will present a challenge to the European Union, bearing in mind the increased costs from the capital investment in capture and storage equipment, which will, however, fall as this equipment will be used on a large scale. For this reason, these demonstration projects are not mandatory as they depend to a large extent on the price of carbon and the technology. However, the EU has taken an important step towards finding alternative solutions which will help reduce the level of greenhouse gases. Indeed, the implementation of these future projects will encourage other countries outside the EU as well to use these technologies.
in writing. - One of the cleanest methods of transport is by water. The report relates to inland waterway vessels, but I believe that this mode of transportation cannot be disassociated from the larger picture of transport by sea. The two types of water transport are inland and sea transport and both are energy efficient.
Transporting a product on water produces about one percent (1%) of the carbon dioxide that would be produced by carrying the same item the same distance by air.
We have to be careful when making regulations which affect this type of transportation. We must not overload industry in relation to shipping and inland waterway boats and barges as the end result may turn out to be the opposite of our intentions. Should water and sea transport become uncompetitive, custom may well be directed to other means of transport. All other alternatives leave a larger carbon footprint. In the end, instead of reducing greenhouse gas emissions, we would have put in place a set of rules and regulations which will ultimately defeat the general scope of our proposals.
in writing. - (PT) I voted in favour of Dorette Corbey's report on monitoring and reducing greenhouse gas emissions from road transport and inland waterways as I consider that improving air quality and reducing greenhouse gas emissions are two vital aspects in tackling climate change and reducing health risks.
I believe that the adoption of this directive is very important and will help to reduce CO2 in the transport sector, particularly by stimulating the development of clean technologies and setting specific requirements for carbon emissions deriving from the production process.
in writing. - (PT) The aim of this report, which forms part of the 'climate and energy package', is to improve air quality and help in the fight against climate change, by reducing greenhouse gas emissions produced by fuels used in the transport sector. Up to now, the Directive has only regulated fuel quality. However, the proposed amendment introduces compulsory reductions in greenhouse gases resulting from fuels.
Overall the rapporteur has done some important work, producing amendments that we regard as positive and that are generally correct and duly reasoned, aimed at ensuring maximum effectiveness and equal competition conditions, with ambitious but reasonable targets. In addition, it is important that the directive is neutral in technological terms, in that it should not specifically encourage the use of any particular fuel or technology.
That is why we voted in favour.
in writing. - (PT) This report is very important because, in one document, it aims firstly to improve air quality by reducing air pollution, in particular, emissions of highly toxic and polluting substances, and, secondly, to help combat climate change by reducing greenhouse gas emissions produced by fuels used in the transport sector.
This is the first time that a reduction target has been applied to a specific product (fuel) based on a lifecycle analysis (extraction, production, transport, distribution and end use), which indicates the importance of this directive.
I am satisfied with the agreement reached between Parliament and the Council and would highlight the fact that sustainability is guaranteed in the production and use of biofuels, which is vital in terms of the directive's viability.
The Directive on fuel quality will become a pivotal tool in the fight against climate change.
in writing. - I voted in favour of the Corbey report. Europe has a critical role to play in the global reduction of greenhouse gases and the implementation of binding obligations on fuel suppliers will form an important part of those reductions.
in writing. - In this explanation of vote, I would like to congratulate the Fuel Quality Directive rapporteur, Dorette Corbey. She has succeeded in incorporating many demands of this House into the final compromise.
The European Union must base its policies and regulations on sound scientific evidence - a requirement both of EU law and the EU's trade commitments. As a member of the Trade Committee, I often hear from trading partners when the EU appears to be regulating by arbitrary or political processes rather than by reference to scientific conclusions.
I was therefore pleased that the revised Fuel Quality Directive did not include an earlier proposal to ban the fuel additive MMT. The revised directive provides for the continued use of MMT, in recognition of the scientific conclusions reached by major trading partners, including the United States and Canada. Importantly, the revised directive also requires the EU to conduct a scientific examination. I strongly believe, and EU and international law require, that restrictions on MMT must be based on science.
Because other countries often model their fuel standards on those developed in Europe, it is essential that the EU ensures its fuel regulations are strongly supported by scientific evidence.
in writing. - (DE) In our efforts to reduce greenhouse gas emissions, we are subsidising the purchase of tropical biofuels. Thus we are meeting our Kyoto obligations only superficially and, in reality, making the problem worse. Considering that, according to studies, up to 46% of the living carbon in the world is absorbed by the tropical forests and 25% of total carbon emissions originate from deforestation, the EU has got its calculations all wrong.
In the whole discussion on carbon dioxide emissions, we have lost sight of the overall picture, as the greenhouse gas emissions from wood burning, for example, must also be borne in mind. In addition, it does not seem to have been fully clarified as yet to what extent current engine systems are suited to the use of biofuels. The whole system is half-baked, which is why I abstained from voting on this report.
in writing. - (SV) We are critical of the proposal for emission performance standards for passenger cars. We would have liked to have seen a more ambitious proposal with harsher fines, a shorter phase-in time and a more clearly laid down long-term goal. We are also critical of the fact that the ethanol rebate has become so small that it is hardly an incentive for investment, despite the fact that ethanol contributes to reducing emissions.
However, we have chosen to vote in favour of the proposal as a whole as we believe that to reject it would result in the even later introduction of environmental regulations for the car industry.
With regard to the Sacconi report on emission performance standards for new passenger cars, I voted against the presented proposal in order to express publicly my regret that we have not reached an agreement that is more favourable to the environment. Nonetheless, I would like the positive vote that was expressed by the majority of Members to enable us to make an initial series of responses quickly, then, over the coming years, guide us towards decisions that reconcile the needs of our planet and of our economy, particularly taking account of the situation in the automotive industry.
The compromise, as proposed, does not make a satisfactory response.
I am sorry that the target for reducing the CO2 emissions of cars is below the standards that were sought by our Parliament. What is more, this target is subject to an impact assessment. These two decisions do not go in the right direction. On the contrary, we need strict emissions standards in the long and short term, and we need these standards to be unchangeable.
Moreover, the specific target to reduce emissions by producers will penalise precisely those who are already the most virtuous. The penalty system in case of failure to meet with these targets is unfavourable to those who have developed more environmentally-friendly vehicles. The paradox of this legislation is that it penalises those who pollute the most the least. Whereas it should, in fact, have recognised and supported the efforts of the most virtuous.
in writing. - (PT) I voted in favour of Mr Sacconi's report on emission performance standards for new passenger cars. Bearing in mind that road transport is responsible for 12% of all carbon dioxide emissions in the European Union, I consider that this regulation, despite not forming part of the 'climate and energy package', is vital to ensure that the EU meets the target of reducing greenhouse gas emissions by 20% by 2020.
I congratulate the rapporteur on the decisive role that he played in negotiations with the Council and the European Commission. These have culminated in a strong and balanced agreement which will benefit the automotive industry and consumers and will, in particular, protect the environment. This is therefore an ambitious but flexible model, in that it attempts to meet the targets for reducing polluting emissions while, at the same time, allowing undertakings in the automotive sector to gradually adapt.
in writing. - (FR) I abstained from voting on the 'CO2 from passenger cars' report, since I feel that it does not take sufficient account of the impact the vehicle fleet has on climate change.
More ambitious targets, such as those adopted within the Committee on the Environment, Public Health and Food Safety of the European Parliament, should have been upheld. These targets could not have negative effects on the European automotive industry.
The poor car sales figures recorded this year are, above all, linked to the purchasing power of French and European citizens, but certainly not to a piece of legislation, which, for that matter, is no longer in force.
Furthermore, we must not forget that some fines will be returned to automotive companies to help finance their research programmes.
in writing. - (PT) The road transport sector is the second highest source of greenhouse gas emissions in the EU and, more importantly, is a sector in which emissions are continuing to increase. The significant progress made thanks to automotive technology has not been enough to neutralise the effect of the increase in traffic volumes and car sizes.
The proposal for a regulation adheres to the spirit and targets of the EU, especially as regards reducing greenhouse gas emissions by at least 20% by 2020.
The fact that the proposal provides for a distribution of effort, with each manufacturer being set a specific target, is exemplary, in my opinion.
I also regard as fundamental the penalties which will be imposed on manufacturers not meeting their targets.
Overall, and bearing in mind the current situation, the agreement reached is positive for the EU. In terms of achieving the targets that the European Union has set itself in order to combat climate change, this regulation will certainly help.
in writing. - I voted in favour of the Sacconi report on CO2 emissions from new cars. Whilst the compromise does not go as far as it ideally could, it nevertheless does set important targets for car manufacturers and will play a part in combating global warming.
in writing. - (EL) The PASOK Group supports, inter alia, the content of Amendment 50, in order to ensure that the long-term objective of 95 grams of CO2/km will be legally binding from 2020. It will vote against the separate nominal Amendment 2, as the target of reducing emissions from passenger cars needs to be achieved directly, for the benefit of public health and the environment.
in writing. - (DE) I wish to give the following explanation of vote on behalf of the Christian Democratic Union of Germany (CDU) MEPs from Baden-Württemberg. We voted in favour of the proposal for a regulation despite having strong reservations. On the one hand, it is right to urge the automobile industry to make CO2 reductions, which is why we voted in favour of the proposal. On the other, we wish to take this opportunity to make our reservations clear, which are illustrated by three points:
1. The proposed means for achieving the reductions do not make equal demands on all European manufacturers, but particularly affect manufacturers of large vehicles who are also innovators. This hits German manufacturers harder than other manufacturers in the EU.
2. There has still been no impact assessment. The first draft, which laid down an 80% (as opposed to the present 60%) slope for the limit-value curve, has been withdrawn.
3. The fines have been laid down arbitrarily, particularly in phase 4. This will lead to two different price levels for CO2: the market price used on the stock market and a price laid down arbitrarily for the automobile industry.
in writing. - I voted in favour of this regulation which is a key part of the EU's climate change package and which sets out, for the first time, legal requirements for manufacturers to reduce emissions of CO2 from all cars sold in the EU (regardless of where they are manufactured). The average new car fleet should achieve CO2 emissions of 120 g CO2/km from 2012. This target is broken down to 130 g CO2/km by means of improvements in motor technology and the additional 10 g should come from 'eco-innovations' such as new air conditioning designs. The regulation is flexible by calculating a manufacturer's target based on the average across their fleet, meaning that they can offset a more-polluting car with a less-polluting car.
in writing. - Carbon from transport constitutes 21% of our carbon emissions. Setting ambitious targets for the automotive industry is therefore essential in ensuring that the car industry holds true to its voluntary target, which it has failed to meet in the past. By setting high standards for Europe's potential 500 million customers, we shall also be setting global standards for the world to follow. With overcapacity in the global car industry, it is imperative that Europe takes the lead in the production of green cars, which is where consumers are likely to turn in future.
The automobile industry has been particularly hard hit by the present economic crisis. Most German automobile plants imposed compulsory Christmas holidays on the workforce as early as the start of December.
The regulation adopted today will subject the German and, in particular, the Bavarian automobile industry additionally to a tough endurance test that will demand strenuous efforts from it.
We are pleased to note, therefore, that the industry has been granted far-reaching transitional rules for the achievement of the agreed reduction targets.
For example, the requirements are to be phased in. Initially, in 2012, just 65% of new cars licensed in the EU are required to meet the agreed target of an average upper limit of 120 grams of CO2 per kilometre. By 2015, all new cars are to meet the target. In addition, to begin with, a discount of up to seven grams is to be allowed for 'eco-innovations' such as solar roofs and economical air-conditioning systems.
However, we regret that the report sends the wrong message with its fines for exceeding the target values, as exceeding them by 4 grams or more incurs a penalty of EUR 95 per gram. Compared with the CO2 prices applicable under the Emissions Trading Scheme, the burden on the automobile industry is thus unnecessary and excessive.
in writing. - (GA) I submitted an opinion on this matter to the Transport Committee. The committee was so divided that we did not succeed in accepting any text.
I felt that the majority of the Commission's text was fair and realistic, although one very important aspect was missing, that is, including a medium-term to long-term objective in the legislation.
I certainly understand that there is concern about jobs but we must be ambitious. We have a duty to protect our world for future generations and in order to do so we must be ready to make difficult decisions.
And these 'green' objectives are not unrealistic. Recently, it has been clearly demonstrated to us that some kind of reforms need to be put in place in the automotive sector. The environmental reform which needs to be made under ambitious legislation is not just our duty, it is also an opportunity; an opportunity to increase support for Research and Development in the automotive sector and to create jobs and start a new era in that sector. Sustainable development does not just benefit the planet. It could well be of benefit to the economy too.
The emissions produced by passenger cars and their adverse effect on the environment must not be overlooked in the European Union's efforts to combat the effects of climate change. The European Parliament and Council have agreed that by 2020, the new car fleet's average level of emissions must not exceed 95 g of CO2/km. At the moment, the car industry has undertaken to reduce carbon dioxide emissions to 140 g/km by 2008 as part of a voluntary agreement signed in 1998. In view of the voluntary nature of this target, the efforts made to reduce emissions have been negligible, with a level of 186 g/km in 1995 falling to just 163 g/km in 2004.
The new regulation introduces a mandatory scheme for reducing CO2 emissions, including a system of penalties for those who fail to meet this target, along with incentives for creating innovative technologies. By 2014, 80% of the car fleet will conform to the standards, while the penalty for every gram above the limit will be EUR 95 after 2019. The final compromise ensures a balance between the needs of consumers, environmental protection and a sustainable industrial policy.
in writing. - (NL) I have voted against the compromise in the Sacconi report on CO2 emissions from cars. It is a disgraceful dossier, where the car manufacturers once again escape the duty to build cars that guzzle less energy and pollute less. This dossier has been in the making for more than 10 years. Initially, time was bought by concluding a voluntary agreement, which was not observed. Today's agreement is another time-buying exercise. The fines are despicably low.
A standard of 95 g of CO2 emission/km has been laid down to apply by 1 January 2020. In 1996, industry agreed a maximum emission of 140 g by 2008. What is the reality? We now have an average emission of 162 g.
The truth is that short-term thinking always prevails. We prefer to pay large amounts of dollars to corrupt or non-democratic regimes than to invest in green innovative technology. The argument that we are forced to do this by the economic crisis is a fallacy. The car industry only has a future if it opts in favour of energy-efficient and non-polluting cars. If it is now in trouble, it has no one but itself to blame for the incorrect and short-term choices it made in the past.
I voted in favour of Mr Sacconi's report on emission performance standards for new passenger cars.
The road transport sector is responsible for around 70% of the greenhouse gas emissions produced by the transport sector in general. This applies, in particular, to urban areas where traffic congestion causes air pollution in large conurbations. It is therefore vital that the emission performance standards for new passenger cars are improved. The compromise which has been reached sets ambitious targets for car manufacturers, but also gives them the period of time necessary to adapt their production lines to the new requirements. The bonus system introduced for green cars will be an incentive for both manufacturers and consumers. Climate change will help to change consumer preferences and also relaunch the demand for cars.
Preserving jobs and creating the prerequisites for economic development are absolutely necessary, especially in the current economic and financial crisis. The importance of the car manufacturing industry is also recognised by the specific measures included in the European Economic Recovery Programme.
in writing. - (DE) I voted in favour despite having strong reservations. On the one hand, it is right to urge the automobile industry to make CO2 reductions. On the other, we wish to express strong reservations (see point 3, in particular). 1. The proposal does not make equal demands on all European manufacturers, but particularly affects manufacturers of large vehicles, who are also innovators. This concerns German manufacturers, in particular. 2. There has been no impact assessment. The first draft, which laid down an 80% (as opposed to the present 60%) slope for the limit-value curve, has been withdrawn. 3. Fines have been laid down arbitrarily, particularly in phase 4. This will lead to two different price levels for CO2: the market price used on the stock market and a price laid down arbitrarily for the automobile industry.
in writing. - I voted to support the legislation as amended, both on this proposal to reduce emissions of CO2 from cars and on the entire climate change package. This is an important step to ensure that Europe meets its targets to cut emissions by 20% by 2020 and will send a strong message to the rest of the world ahead of next year's talks in Copenhagen that Europe means business.
We already have the technology to help us meet these targets and there can be no better example of this than the cutting-edge work being carried out at Loughborough University, in my own constituency, which is world-renowned for its development of green technologies and has recently unveiled a new hydrogen refuelling station, one of only two in the UK.
in writing. - Sinn Féin attaches the highest priority to the fight against climate change. We fully recognise the profound changes needed to bring about the type of society and economy which will prove to be environmentally sustainable. Therefore, we support measures at local, national, EU and at global level through the UN climate talks to set the necessary binding targets for CO2 reductions.
Specifically on the Doyle report on the Emissions Trading Scheme (ETS), we voted in favour of this report, as the outcome ensures an improvement of the current EU ETS, notwithstanding some serious difficulties with the scheme itself.
We are unhappy with the fact that most of the reductions to reach EU targets can actually be made outside of the EU, as approved by the Hassi report. We abstained on this.
On the Davies report on CCS and without prejudice to our clear preference for renewable energy, we voted in favour of this report, as it provides important measures on safety, financial security and liability. We would also have liked an emissions performance standard. However, this report provides for a review into the possibility.
We voted against the Sacconi report on cars, as the agreement severely weakens the Commission proposal.
in writing. - (PT) I voted in favour of the 'climate and energy package', which includes the Doyle, Hassi, Turmes and Davies reports, as I consider that the agreement reached between the European Parliament, the Council and the European Commission is a balanced agreement which reconciles protection of the environment with the legitimate interests of industry.
It was important to reach an agreement at first reading, in other words, in time for the European Union to submit a credible proposal at the Copenhagen Conference in 2009, in order to achieve an international agreement and continue our lead in the fight against climate change.
in writing. - I voted in favour of the climate change package because I believe that the world is at a crucial juncture. We face an unprecedented challenge to our way of life. But only through working together can Member States have an effect. It is at times like this that the EU needs to face up to its responsibilities and act as a world leader.
And it has done so. No other country or group of countries has set a legally binding process with the scope and potential of this package.
Green Members of this House have argued that the package has been watered down. But they are being unrealistic. The environmental effectiveness of the system is not in question. Instead we have struck a workable balance - between the need for industry to continue to profit in difficult economic times, the social needs of Europe, and the future of our environment.
This was, therefore, a package that socialists were right to support, and I was very glad to do so.
The energy and climate change package on which we are voting today is supposed to be representative of a transition in terms of energy, the economy and technology.
Indeed, that is what it is. The various measures proposed are going to radically change the energy 'mix' of the Member States, lead to a common, even single, energy policy, incur enormous financial costs, weaken the competitiveness of our industries and therefore employment in Europe, increase energy prices for private consumers and businesses, have significant consequences for national budgets, and so on.
Of course, many derogations have been provided for in order to avoid relocations. That, however, is not enough. Against the current backdrop of widespread crisis, which is shaping up to be a long-term one, a general safeguard clause is required to guarantee that the interests of the economy and of European workers take precedence, at least for the time being, over environmental objectives, as necessary. It is also necessary to provide for a general scrutiny of the process if the next international negotiations are not successful, and particularly if the United States and the large emerging countries do not commit to the same proportions since, in that case, the economic suicide of Europe, which only emits 15% of 'artificial' greenhouse gases worldwide, would be for absolutely nothing.
in writing. - (DA) The Danish Social Democrats have voted in favour of the majority of the EU climate package because, even though not all of the methods used are as we would have wished, it establishes an ambitious target for the reduction of CO2 emissions of either 20% or 30%, depending on whether or not a global agreement is entered into.
The Social Democrats voted against the proposal on effort sharing (that is to say the reduction in, for example, agriculture, transport, etc.). The reason for this is that it is so easy to purchase credits in developing countries that the EU will be able to fulfil up to 60% to 70% of its reduction obligation by purchasing reductions in the world's poorest countries. In reality, this will mean that the richest countries would buy themselves free of the necessary switchover and so will not invest in the technological development that is necessary to meet the long-term target of an 80% reduction.
The Social Democrats voted against the proposal on CO2 emissions from cars. Contrary to what the European Commission had proposed and directly counter to the results of the vote in the Committee on the Environment, Public Health and Food Safety, the proposal would delay the requirement for industry to emit not more than 120 g CO2/km from 2012 by a further three years. The car industry already entered into a voluntary agreement on the reduction of CO2 ten years ago and has had an enormous amount of time to adjust to the rules that are necessary if we are to combat global warming.
I voted in favour of the four directives on the energy and climate change package because it was important for the EU to adopt these texts before 2009 and the international negotiations. To postpone it would have delayed taking action and accrued delays, without guaranteeing an improved text. I voted YES:
because the 3x20 targets have been confirmed (20% reduction of greenhouses gases, 20% reduction of energy consumed, 20% renewable energy) and an increase to a 30% reduction of greenhouse gases in the event of a more ambitious international agreement;
because it is vital since the texts proposed by the Council do not go as far as the Commission's proposals and there is a risk of not achieving the stated targets - staggering over time, a large number of derogations, the possibility of financing gas reductions from outside the EU, which delays the essential decarbonisation of our industries, economies and means of development;
as a precaution, because if the targets are not met on the way, Parliament will have to impose new policies;
because it is a first step. I have always believed that emissions trading schemes would not transform our industry or our activities, in order to reduce their environmental impact. We must contemplate significant appropriations for research and innovation, establishing standards and customs tariffs in order to tackle environmental dumping, as well as industrial policies and European funds to accompany the changes.
in writing. - (PT) Although the reports tackle different aspects of the climate package, it is possible to identify a global approach.
Given that the overall increase in energy consumption is set to continue and given that those energies which emit most CO2 are also the most expensive, it is easy to see why the adoption of energies with lower CO2 emissions is both an environmental and an economic necessity. For this reason, it is vital to invest in technologies that reduce energy consumption and in technological solutions that reduce the emissions that will always exist. Those industries which produce goods that emit most CO2 must adapt. They can, and must, be encouraged to produce more technologically advanced goods, particularly through government procurement rules, rather than being penalised. Likewise, those industries that emit high levels of CO2 during their production process need to receive support for research and innovation, in order to become more competitive, rather than be subject to rules that penalise production, thereby making it unviable in Europe. Lastly, there is a vital need to reduce energy dependency, by diversifying sources and suppliers. This approach must be used to encourage the use of those energies which emit less CO2.
The common position on working time that the Council put to the vote by Parliament was a real step backwards for workers' rights and a genuine threat to our European social model.
Gathering a strong majority behind him, the socialist rapporteur, Mr Cercas, whom I supported with my vote, has managed to bring down this conservative and reactionary vision of the world of work, which is worthy of the 19th century. Along with all socialists, I supported a series of amendments that guarantee essential advances for workers' rights.
We have thus obtained the repeal of the opt-out clause, which allowed people to break away from the limit on working time and impose up to 65 working hours per week. Similarly, because we cannot consider on-call time as rest time, we have enabled it to be counted as working time. We have also obtained guarantees with regard to compensatory rest time and the reconciling of family and professional life.
This great victory of the European socialists, supported by the unions, is a victory for all Europeans. The Europe that embraces the major social advances such as those today is the Europe that protects its people.
Mr President, ladies and gentlemen, I voted in favour of the recommendation in question, the text of which was coordinated in Parliament by Mr Cercas. We find ourselves living through peculiar circumstances in which, unfortunately, the financial crisis is now also affecting the real economy. What we need are decisions that will have a positive impact on our manufacturing sector and, above all, Europe must ready itself for the new, difficult challenges for competition that are appearing on the horizon.
I agree with the basic idea of creating a European framework for regulations on the organisation of working time. It is right, in this field, to encourage greater involvement in decision making for social partners and, in particular, for the reformist trade unions throughout Europe that are trying to maintain a commitment not only to the protection of workers' rights, but also to modernisation and growth.
Active and inactive time while on duty is an important issue for many professions, especially doctors. Dividing shifts into active and inactive time on duty is contrary to the concept of working time and key regulations on working conditions. Is it possible for someone to monitor when a doctor takes a break during a shift, or when they are carrying out their duties by performing an emergency procedure, providing treatment or planning the next operation? Besides, attempts to monitor these things would involve employing inspectors and would incur ridiculous costs. Such a move would simply be incompatible with professional ethics.
in writing. - UKIP recognises the value of certain elements of the Council's position in preserving the right of Britons to work, and we have voted against other amendments in this report which specifically undermine those elements.
However, the Council's position contains many other elements which UKIP cannot agree with and cannot vote for. We therefore abstain from voting on Amendment 30.
Today's vote in the European Parliament is vitally important. The maximum working time in Europe will remain at 48 hours, which will allow countries that have a regime that is more favourable to workers not to change anything (such as France, which has 35 hours). The Council wanted to increase this limit to 65 hours.
The forces of the left and those who defend workers, such as the European Trade Union Confederation, can be proud of this victory.
Doctors and medical students must not be forgotten, since this victory is also for them. On-call time for medical staff will continue to be counted as working time.
This vote, having received a large majority, will allow 27 MEPs to assert their position loud and clear to the 27 Ministers in the Conciliation Committee.
Against the current backdrop of crisis and social insecurity for workers, today the Council puts to the vote in Parliament a common position that poses a genuine threat to the foundations of the European social model, by weakening working time standards.
Implementing a clause to derogate from the weekly limit of 48 hours and not calculating on-call time as working time risks creating a two-speed social Europe, divided between workers who can benefit from social protection in their Member States and others who cannot refuse to accept diminished social rights.
Contrary to the discussion of the Commission and certain States of the Council of the European Union, which presents the free choice to opt-out as progress, I chose to support the amendments of the rapporteur, Mr Cercas, which are the expression of Parliament's position at first reading in 2004.
These amendments require that the opt-out clause be repealed 36 months after the directive enters into force, that on-call time be calculated as working time (recognised by the CJEC), as well as guarantees with regard to compensatory rest time and the reconciling of family and professional life.
I supported the position of the rapporteur, Mr Cercas, since the organisation of working time is a crucial issue in the everyday lives of the citizens of Europe.
The massive demonstration by European unions yesterday in Strasbourg showed their commitment to better protection for workers.
Several aspects of this report caught my attention and should be defended, including, in particular, the end of the derogation to weekly working time, which is currently set at 48 hours in the European Union. Like other European socialists, I am convinced that reconciling work and family life is essential for the people of Europe to flourish.
The Cercas report, with the social advances it contains, moves in the right direction by removing the overly liberal measures applied in some Member States, which would like to see them extended throughout the European Union.
in writing. - (SV) After four years of trying to change the Working Time Directive, the Council of Ministers succeeded in agreeing on a common position last summer. The Council's agreement contains an opt-out option, which allows the social partners to deviate from the weekly working hours laid down in the directive. In this way, the Swedish model of collective agreements is protected. This is also fully in line with the principle of subsidiarity, the idea behind which being that decisions should be taken as near to citizens as possible.
The intention of Parliament's proposal is to exclude this opt-out option. I therefore voted against it.
in writing. - (PT) I voted in favour of rejecting the Council common position as I consider that it does not respect the legitimate rights of workers. The European Parliament adopted a clear and meaningful position by rejecting the possibility of a 65-hour working week.
in writing. - (PT) Today's defeat suffered by the Council at the hands of the European Parliament is an important victory in the workers' struggle. The Council has failed to push through its unacceptable proposals to amend the Working Time Directive, which would have jeopardised the victories hard won during over 100 years of labour struggle. I would particularly highlight the attempts to extend the average working week to 60 and 65 hours, to create the concept of 'inactive working time', which would not therefore be regarded as working time, and to attack the trade union movement. All of that has been rejected, which also marks a defeat for the Portuguese Socialist Government of José Sócrates, which abstained on the Council common position.
Following today's vote in the European Parliament, the Council's proposal cannot enter into force. However, it can open new negotiations with Parliament, in contrast to what would have happened if the motion to reject the Council common position, tabled and defended by our Group, had been adopted.
As a result, despite the important victory achieved, this has not ended the war against the Council's proposal and certain reformist positions which appear ready to accept something in future negotiations.
We will remain firm in our position of rejection and we call on workers and their trade unions to be vigilant.
in writing. - I voted to keep the opt-out as my priority is, first and foremost, to protect West Midlands jobs and ensure that my region retains a competitive edge.
I have always worked hard to protect workers but I do not feel that restricting people's choices is the best way to achieve this. I have spoken to many workers and SME owners for whom the downturn is causing job losses and business failures; they have asked me to retain their choice. In my experience, restricting peoples' overtime only favours those that can afford to weather the storm and it is important that we give people the means to support their families. There are safeguards in place in the common position to ensure that workers are not being exploited.
in writing. - (FR) The Commission's proposal for a directive is undoubtedly typical of what the Europe of Brussels calls flexibility and adaptability, and dares to describe as social: opt-out (which is to say, the option to exceed standards) for States or individuals, a limit of 78 working hours per week, not counting on-call time as working time, calculating time per contract and not per person, and so on. In short, everything to enable the exploitation of people in a situation where there is a crisis, rising unemployment again, and impoverishment of workers.
That is why we voted in favour of the amendments of the Committee on Employment and Social Affairs, but also in favour of some of those of our political opponents, because they seemed to us to be a step in the right direction, namely in favour of workers.
I would, however, like to make two additional points:
the rapporteur clearly appears to be much more motivated by the image that the European Parliament would give to citizens, were it not to adopt its report six months ahead of the elections, than by the well-being of citizens themselves;
we must remain vigilant. There is no majority in the Council to remove the opt-out and there is a risk that the report adopted today, which is already a compromise, will not be the last on the issue.
in writing. - (PL) The debate on amendments to the Working Time Directive has aroused interest in many areas, especially in trade unions and employers' organisations. Today's vote in the European Parliament does not signal an end to this debate. This is because Parliament has adopted amendments rejecting the Council's proposals concerning the organisation of working time. The draft Directive will now be examined as part of a conciliation procedure. Given the significant differences of opinion between the Member States and Parliament, this raises doubts as to whether it will be adopted.
Scrapping the opt-out clause from the Directive was certainly an unfortunate decision. More specifically, this move might have unforeseen consequences for the continued provision of medical services, including in Poland. At this point, I would like to stress that I support the 48 hour limit on working time, with the option of extending it only with the consent of the worker. I would like to stress that the Directive currently in force permits a 78 hour working week, a solution that benefits no one.
The compromise proposed by the Council would have guaranteed a balanced approach, by respecting different labour market models, as well as labour rights. I hope that further negotiations between Parliament and the Council will culminate in a solution that satisfies all stakeholders, by taking into account the specific details of the statements made by the medical profession, which is concerned about the changes contained in this Directive.
in writing. - I believe it is essential that workers have the free voluntary option of choosing the hours they work. If there is to be any continuation of opt-out arrangements, workers must be protected from exploitation. The common position attempts to achieve this balance, continuing to permit individuals to opt out of the 48 hour (on average) maximum weekly working limit contained in the Directive introducing new safeguards, to prevent the exploitation of individuals.
These include a prohibition on signing the opt-out at the same time as signing an employment contract, a 'cooling off' period of six months within which workers can change their minds, and a requirement for workers to renew their agreement to opt out every year.
The common position text attempts to retain the flexibility of the individual opt-out whilst strengthening the important protection mechanisms for workers and, on balance, I decided to vote in favour of the compromise proposal - i.e. retaining the opt-out.
The Parliament position favours no exceptions to the 48 hour maximum working time (calculated over 12 months), and says the opt-out must end three years after the adoption of the directive. It also says that any period of on-call time should count as working time.
If the proposal by the Council of Ministers had gone through in Parliament's vote, as many as 10 million workers would have been excluded from any working time protection in the EU. It was for this reason in particular that I voted in favour of Parliament's view at first reading.
The Council's position on the regulation of working time for academic employees would have been nothing less than a leap backwards. It would not have been acceptable for the Council to have excluded senior personnel - and in Finland the number of these at present stands at 130 000 - entirely from working time protection.
The internal European market needs clear and common rules on working time. The Council's position would have wrecked working time protection and would have been a threat to the development of work life in Europe.
in writing. - I voted against this directive to eliminate the opt-outs. I firmly believe, first of all, that every person should be free to choose their own working time. I also believe that such a regulation is a violation of the subsidiarity principle, under which the labour law falls. Every state should be in charge of regulating the working time in their respective country.
After the vote, I would now ask if the approval of this directive by the European Parliament now means that the next step that will be taken is to regulate whether, and how much, European citizens can have free time.
in writing. - In voting to reject the amendment, I am seeking simply to protect the United Kingdom's opt-out from the Working Time Directive, which the amendment, if passed, would abolish.
My vote should not be seen, in any way, as support for the common position on the Working Time Directive as a whole.
Mr President, I would like to give my explanation of vote on the opt-out principle in the Working Time Directive. Firstly, this act is intended to protect employees. Besides workers' burn-out being a human problem, it also reduces productivity. The prospect of improved opportunities for reconciling work and family life depends very much on European values, and the issue of working time is a contributory factor in this. There is therefore a solid argument for restrictions on working time.
Secondly, we should make it possible to consider circumstances on a case-by-case basis. A chance for flexibility is important for both employer and employee. Flexibility also helps improve the reconciliation of work and private life.
I supported the idea of a 48 hour working week but I think it is very important to have an adjustment period of sufficient length. In my opinion, an adjustment period is a better way to guarantee flexibility than an opt-out. Let it be emphasised that Finland did not think it necessary to take up the opt-put option, and that is a good thing.
in writing. - (FR) The European Commission's draft directive on working time, often criticised then rejected in 2005, was clearly an ultraliberal and internationalist tool, all the aspects of which formed an antisocial arsenal that could result in abuses, in particular, with the opt-out principle, which allows the maximum weekly working time of 48 hours to be exceeded. A worker could be called on to work up to 78 hours per week. Mr Cercas's report seems to have attempted to reach an acceptable compromise. As amended, it is intended to be, above all, a political message aimed at European workers and unions.
Conversely, it makes absolutely no mention of the problems faced in other professions when working time is reduced excessively, as with 35 hours. This applies particularly to health professions: hospitals, emergency services and so on. The issue of regulating working time and the freedom to work longer or shorter hours calls for a response that goes beyond a neo-Marxist or ultraliberal ideology, in favour of a more pragmatic and realistic approach.
While this recommendation is meant to be reassuring, while its aim is to ensure the health and safety of European workers and to enable them to reconcile family life ...
(The explanation of vote was cut short pursuant to Rule 163 of the Rules of Procedure)
It took me some time to decide on the right position to take on this controversial Working Time Directive. I was inundated with opinions on the common position, which my government has also approved.
Small- and medium-sized enterprises have asked us to endorse the pragmatic solution of the Labour Ministers, particularly in view of the current economic climate. Many individual workers and professions, for example firefighters' organisations and actors, have requested that we leave it at the pragmatic solution but allow them to opt out, in order to retain the flexible working-time arrangements appropriate to their particular occupation.
The trade unions, understandably anxious about the possibility of working hours in the 21st century that are longer than the 48 hours agreed for the maximum working week by the International Labour Organisation in 1919, have declared themselves against this pragmatism.
It is also clear that on-call time of doctors and nursing staff in hospitals is to be regarded differently from on-call duty of workers at home, which is actually standby duty.
Since the gap between those who see the common position as their only means of salvation and those who condemn it in the strongest terms appears unbridgeable, I shall vote in such a way as to necessitate conciliation, for this is the only way of achieving a sensible, humane compromise with the Council.
in writing. - (SV) The June List believes that it is first and foremost the social partners and, secondly, the Swedish Parliament that should lay down our rules on working hours. This approach has broad public support and the successful Swedish trade union movement used to maintain that the social partners should decide such issues in collective agreements without the involvement of the state.
Now, the trade union movement both in Sweden and in other EU countries has changed its tune and is therefore demanding major changes in the Council's common position. It is now a question of transferring power over the Swedish labour market, not to those elected by the Swedish people, but to Brussels. The reason is concern that Member States will seize competitive advantages and risk public health by having long working hours and irresponsible rules for on-call time.
However, the EU countries are democratic states governed by law and they support the European Convention's declaration on human rights. They have free trade union movements. Countries that do not meet these criteria are not accepted into the members' circle. Does this problem exist, then?
I would maintain that the new situation that has arisen should be handled in a conciliation procedure between Parliament and the Council. I have therefore voted in favour of the amendment on on-call time and the United Kingdom's opt-out in order to encourage this sort of political process.
in writing. - I support this report which will safeguard workers' rights, ending exploitation of working hours. The Working Time Directive limits the working week to 48 hours, averaged over 12 months and will come into force by 2012. I support the classification of on-call time as inclusive of these hours, allowing workers more time with their families. Working more than 48 hours a week poses serious health risks, most importantly the link between long hours and cardiovascular disorder, diabetes mellitus and musculoskeletal problems. I support the positive impact that this report will have on health and safety in the workplace and the prevention of accidents. Many accidents have been contributed to sleep deprivation because of excessive working hours, namely the Paddington Rail Crash. This report will bring a real improvement in living standards to thousands of Scottish employees which is why I support it.
in writing. - (NL) There are forces across Europe that see the present lack of labour protection in the new eastern Member States as an important competitive advantage that enables companies to lower their labour costs. The Working Hours Directive, as the Council would like to see it, will eventually lead to longer working hours for less pay for everyone. It is completely beyond the voters why cooperation of their countries within the EU should lead to a change for the worse, not for the better.
Under this proposal, short-term exemptions that extend working hours due to peaks in production or the height of the tourist season can be utilised the whole year round. On-call duty for firefighters, for example, need no longer be remunerated. A majority of this Parliament wanted to agree to this before, on condition that the current opt-out is phased out completely within a few years. The Council, however, would like to make this opt-out permanent and widen it, in fact. Certainly under those circumstances, a Working Hours Directive is wholly unwelcome.
It would only undermine superior national regulations in many EU Member States. The spiral is now tending downwards towards the unacceptable level in the new Member States. Fortunately, a broad majority has spoken out today in favour of ending the exemption option in 3 years' time.
Today, I voted for the amendments in the Cercas report since I believe it is the only way to stop the Council's proposal for a directive on the organisation of working time.
We in my group have always opposed this directive, and we have therefore tabled an amendment rejecting it entirely, since we believe it will set workers' rights back a very long way. The proposal for a directive individualises employment relations (through the opt-out clause), so that employers and workers can agree to increase the working week to as much as 60 hours.
Although the amendments in the Cercas report soften the text of the directive, they make the current situation worse (they keep the opt-out clause for three years and increase the reference period for calculating working hours to six months). My group feels that the Cercas report is not heading in the right direction of guaranteeing a 35 hour working week under law for the same weekly wage, in order to effectively redistribute wealth.
Despite that, I voted for it, since that was the only strategic option to paralyse the Council's directive and force it into conciliation.
in writing. - I welcome the endorsement received for the CERCAS Report. Safeguarding the social and human element of EU decision making is paramount. Today's vote clearly demonstrates that all citizens desire a better, safer and more secure working environment. In Ireland in recent years, there have been significant legal developments and social partnership agreements, including the setting up of the National Employment Rights Authority, which surpass many minimum standards set down by various directives.
Achieving agreement in the Council has been a long and tortuous journey. It is important to emphasise that the best guarantors of workers' rights are clear legislation, enforcement mechanisms and partnership agreements. Inevitably, there must be some level of flexibility, but this must be based on equal partnerships negotiating any alternatives to changing work practices.
The subsidiarity principle is the best method of achieving the correct mechanism to allow the government and social partners to strike the proper balance. However, the idea of flexibility must not be permitted to lead to a reduction in the health and safety of workers. In Ireland the government not only had these principles included in the Council conclusions, but has given a written guarantee to Trade Unions to continue promoting and developing these points.
I voted in favour of the Cercas report, which opposes some of the proposals made by the Council in June 2008, which were intended to substantially amend the Directive concerning certain aspects of the organisation of working time, in place since 1993.
Indeed, I can only support the rapporteur, who recommends gradual removal, over three years, of any possibility to derogate (opt-out clause) from the maximum statutory limit on working time, which stands at 48 working hours per week for individual workers.
As regards on-call time, it is clear to me that it is absolutely essential that this time, including inactive periods, be wholly considered as working time.
By voting in favour of the Cercas report, the Committee on Employment and Social Affairs of the European Parliament has adopted a balanced position that protects European workers, and it is a position that I share.
Were they to be implemented, the measures recommended by the Council would represent a step backwards in relation to the current rights of workers, which would not be worthy of a Europe that is supposed to be both competitive and social.
in writing. - (FR) I voted in favour of all the amendments proposed by my colleague from the Socialist Group in the European Parliament, Mr Cercas, to defend social achievements in Europe, and the following three issues in particular, which I consider to be fundamental.
Limiting the working week to 48 hours is an imperative that we have defended tooth and nail, since it prevents Member States from imposing upon their workers working conditions that do not respect their fundamental social rights.
With regard to keeping on-call time as working time, the same applies to the health and safety of care workers, but also firefighters, other sectors subject to on-call time and all European citizens.
Promoting the reconciliation of professional life and private life is the last achievement, but not the least. It enables our fellow citizens to achieve a balance that is essential for their well-being.
I promised, along with my colleagues in the PSE Group, to defend the social rights of my fellow citizens. This is a resounding victory for European Socialists against the European Council's proposals, which were deemed unacceptable. As my colleague Mr Cercas put it, we are giving them a chance to rectify a poor decision.
in writing. - (PT) Balancing the right to work and rest with the need for competitiveness and even economic viability forces us to choose what we value more. For our part, the priority must be to maintain and promote employment.
Jobs depend on the viability of undertakings. For that reason, there must be sensitivity and understanding towards the need to adapt employment rules to economic reality. Reality, however, is not a sufficient criterion. Over time we have sought and claimed the success of the capitalist model, which has allowed us to produce more and better and to offer better living conditions. These goals remain. That is why, while favouring a compromise that defends the economy, we can never accept this being achieved at the cost of the fundamental progress made.
There is one aspect, however, that must be underlined. If we look at the debate in the Council, it is quite obvious that those countries which expressed most reservations about the solution found are among those with the worst economic performance. Rules protecting workers will serve little purpose if there is less and less work and if we thus encourage migration to 'opt-out' countries, whether within or outside Europe.
in writing. - (FR) The global crisis is affecting the fundamental rights of workers and, as a result, there is an increasingly large demand by European citizens for a social Europe. European governments, however, continue to ignore this reality. I am therefore delighted by the adoption today of the Working Time Directive, which can provide a response to these social changes. This is a strong message sent by the European Parliament to the Council. Governments must now accept their responsibilities and meet the expectations of our fellow citizens.
Indeed, this text provides, inter alia, for the establishment of a working week that cannot, in any circumstances, exceed 48 hours throughout the European Union. It sets a maximum limit for all of Europe, which will not affect States that have more favourable provisions. Other measures include counting on-call time, including inactive periods, as working time. Lastly, we can also be pleased with the removal of the opt-out clause.
in writing. - I very much resent the idea that people's freedom to work would be restricted to a 48 hour working week. Neither the European Union nor a Member State should set limits on anyone who is willing to work extra hours or hold several part-time positions and they should assume that the employer has not coerced the employee to do so. Therefore, I voted against the progressive abolition of the right of workers to opt out from the maximum 48 hour working week.
By doing so, we would deny people their right to fulfil their potential and contradict the Lisbon strategy. We are not improving Europe's competitiveness by trying to introduce legislation that reduces the flexibility of our labour force. The European Union will become an innovative and learning economy that can overcome the low productivity and stagnation of economic growth not by setting boundaries but by promoting the liberalisation of the labour market.
in writing. - (SV) Labour law and working hours are two of the mainstays of the Swedish labour market model. In the vote today on the Working Time Directive, it therefore seemed natural to follow the Swedish line and defend the collective agreement model by following the compromise reached in the Council. Unfortunately, there was no opportunity to support any individual amendments that were good, as it would have brought down the whole compromise. The Council's compromise allows the opt-out, which ensures that we can retain our Swedish model. The fact that the Social Democrats chose to jeopardise our Swedish system in favour of more EU legislation is strange and calls into question their support of the Swedish labour market model.
in writing. - (NL) The working hours regulation touches the very heart of social Europe, weighing up, as it does, staff protection against a flexible organisation of the work. The Council of Ministers focuses on flexibility. It is unacceptable for employers in Member States that opt out to negotiate longer working hours, even up to 65 hours a week. This exemption regulation should be phased out completely three years after it comes into effect.
What is the use of common agreements on health and safety at work if that is what Member States are after? An average working week of 48 hours, calculated over a year, offers more than ample scope for absorbing peak times and for respecting the necessary resting times at the same time. Increasing this average is tantamount to giving employers permission not to pay for overtime in future.
It is, moreover, absurd, not to include on-call duty that can be spent asleep as working time. Whoever is on duty is on stand-by and this should be remunerated, just like resting times should be respected. Tired staff can put themselves, and others, in danger. Working should not be at the expense of a high quality of life. Today, we sent a strong message to the Council. The reconciliation procedure that is to follow should lead to a more social Europe.
in writing. - The vote today by Parliament to end the 'opt out' from the Working Time Directive should be welcomed. Too many people have no choice but to work longer hours because their employer demands it of them. The basic principle of labour law is to protect the weaker party - the employee. Today is the first step on the way to conciliation to end the 'opt out'. It was remiss of the Council of Ministers to have no one present while the vote was taking place.
in writing. - (EL) The common position arrived at by the Council of Ministers for Employment, Social Policy, Health and Consumer Affairs on 9 June 2008 forms part of the standing objective of the neoliberal forces currently reigning in the EU to deregulate industrial relations and undermine the role of the trade unions and workers' rights.
The automatic exemption clause encourages employers to abolish fixed and regulated working times, while the twelve month averaging clause adds an additional blow to the permanency of work. As far as on-call time is concerned, working time has been divided, with the result that inactive time does not count as working time.
That is why I support the positions and amendments tabled by the GUE/NGL Group seeking the wholesale rejection of the Council's common position and the abolition of the automatic exemption clause as well as the amendments tabled on the abolition of the extension of the reference period and the division of on-call time into active and inactive time.
in writing. - (FR) Amendments 23 and 24 to the Cercas report, concerning Sunday working, were deemed unacceptable on the grounds of compliance with the principle of subsidiarity. It is an excellent decision that I wholly agree with.
It seemed inappropriate to me for the European Union to legislate on Sunday working and to impose a uniform solution on its Member States, when negotiation on a case-by-case basis enables voluntary and acceptable solutions to be found. While it is essential to properly regulate the possibilities of working on Sundays, I feel that it must be done at Member State level, taking account of specific social aspects and the nature of the activities. It also seems to me to be equally vital to take account of the local economic situation, for tourist, mountain or spa areas, where the activity is essentially seasonal. Opening shops on certain Sundays in the year makes complete sense here.
This free choice-based approach is the one adopted by the French Government and it will enable fair and balanced solutions to be found on a case-by-case basis. By reaffirming the application of the principle of subsidiarity, the European Parliament has decided not to prevent these policies from taking account of these different economic and social contexts.
in writing. - (SV) We Swedish Social Democrats regret the fact that the number of road traffic deaths within the EU has not fallen at the rate required to achieve the European Traffic Safety Programme targets. We welcome more effective cross-border monitoring of traffic offences and the establishment of an electronic information system as a means of increasing traffic safety. Traffic safety will always be a high priority issue for us. Unfortunately, the proposal lacks a legal basis if a country chooses to deal with traffic offences as an administrative matter within the area of criminal law, as is the case in Sweden and in a number of other Member States.
As a consequence, it will be difficult to apply the directive in Sweden and a number of other Member States, while the legal basis for the whole directive may also be brought into question. We have therefore chosen to abstain.
Mr President, ladies and gentlemen, I fully support Mrs Ayala Sender's report, which is aimed at achieving an important objective: to extend the basic legislation on aspects of road safety to all 27 States.
Thanks to our joint efforts, we are living in a Union of 27 countries, in which the mobility of persons and goods is no longer a pipe dream but an everyday, physical reality. In this context, it is wholly inappropriate to have different laws in this field.
I believe that in terms of road safety, it is now possible to put in place monitoring instruments that enable dangers and risks to be considerably reduced - for example, I am very impressed with the Tutor system trialled on certain Italian motorways, which has cut road traffic accidents on those stretches by 50%. With this report, we are on the right track.
in writing. - (SV) By means of the proposed directive, the Commission wishes to introduce rules for financial penalties for certain traffic offences committed in Member States other than the one to which the driver belongs. In the Commission's and Parliament's proposal, the issue is dealt with by means of a supranational decision-making process under the EU's first pillar. However, in common with the Swedish Government, we believe that, as its aim relates to criminal law, the proposed directive should be dealt with on an intergovernmental basis within the framework of legal cooperation under the EU's third pillar. We have therefore chosen to abstain.
in writing. - (PT) In 2001, the European Union set itself the fairly ambitious objective of halving the number of persons killed on the roads by 2010. Although things started well, we soon began to see a slowdown in the progress made, which ended up stagnating last year (when around 43 000 people were killed on all the roads in the 27 Member States).
As a result, we urgently need to stimulate pursuit of this target and create a new approach to European road safety policy. This welcome proposal is limited to the four offences which cause the most accidents and deaths on the road (75%) and which are common to all Member States: these are speeding, drink-driving, failure to wear a seatbelt and failure to stop at red lights.
To date, there has been a widespread feeling of impunity, as in most cases any sanctions end up not having any effect.
In a Europe without internal borders, this situation is unacceptable as we cannot allow different treatment of citizens depending on whether or not they are residents. The law must be applied equally to all citizens.
At the same time, we must improve road safety in order to reduce the number of deaths on European roads.
in writing. - MEP Sender's report proposes to improve road safety in Europe by making penalties incurred in one Member State applicable in another. The establishment of an EU Network data exchange where details of four particular offences, speeding, drink driving, breaking red lights and failing to wear seatbelts - actions which needlessly endanger the lives of all road users - are registered and transmitted to the Member State where that person legally resides and the appropriate penalties for these offences, be it fines or other penalties, are applied.
Finding the appropriate means to achieve this balance between the need to impose appropriate penalties for road traffic offences in the European Union and find a sound legal basis for creating such a network and intervening in areas considered of national competence. The penalties for such infringements are different in Member States where, in some, road traffic offences are covered under administrative and formal fines, and in others, like Ireland, they are domestic criminal matters.
in writing. - (SV) This report proposes that a special electronic system be set up for the exchange of information on drivers between Member States. This will allow anyone who drives too fast, drives without a seat belt or goes through a red light, to be asked in a simple and efficient manner to pay a fine in the country in which the traffic offence took place. The idea behind this proposal is undoubtedly a good one. Unfortunately, however, the proposal leaves a lot to be desired.
The European Parliament would like to see the amounts of the fines harmonised, something that is difficult when levels of income vary between Member States. It is also proposed that the technical equipment and methods used in road safety checks be harmonised. In addition, there is also a question mark regarding the legal basis for this proposal, which is something that Sweden, among others, has pointed out in the Council. The June List has therefore voted against this proposal.
in writing. - (DE) I have endorsed the report on cross-border enforcement in the field of road safety, since these rules will mean that drivers who commit a road traffic offence in a third country are prosecuted more effectively.
The Commission states that road traffic offences often are not prosecuted if they are committed in a vehicle registered in a Member State other than the one in which the infringement took place. This is associated with the tendency of many drivers to drive more recklessly in third countries than in their home countries as they are less fearful of criminal prosecution. This new directive sets out to put a stop to this tendency.
The electronic exchange of data envisaged in the directive, complete with a guarantee of data protection, will ensure efficient cooperation between countries that enables road traffic offences to be prosecuted as though they were committed in the driver's home country. To begin with, the directive is limited to the prosecution of the four road traffic offences responsible for a total of 75% of fatal and other serious road traffic accidents. The offences covered, as envisaged in the Commission's proposal, are speeding, drink-driving, the failure to wear a seatbelt and the failure to stop at red lights. However, the Commission is to conduct a review two years after the entry into force of the directive, which could then lead to the inclusion of other offences.
I support the directive and see it as an important step not only towards the promotion of road safety but also towards giving Europe the opportunity to grow even closer together as a large mobility area.
The Ayala Sender report is a new tool with which to persecute motorists: cross-border prosecution of serious offences (but, strangely, not driving under the influence of drugs), Brussels imposing on national authorities how many annual checks to carry out and where to do them, harmonisation of penalties, random means of recourse, information and access to said recourse not being guaranteed to be in the language of the person being prosecuted, possibilities of extending the scope of the directive to other offences (perhaps overstaying at parking meters?), and so on.
Despite your assertions, you are not interested in saving lives, rather you are interested in directing fines into the coffers of the Member States. If you really were concerned about safety, and not purely about money, it seems to me that the facts to quote should relate to foreign drivers responsible for fatal accidents, and not simply the offences they commit, the number of which, by the way, increases in direct proportion to the proliferation of automatic radar devices. There has not even been a study on the effects of equivalent bilateral agreements that are in place, and have been in place for several years in some cases, such as, for instance, that between France and Germany or France and Luxembourg.
in writing. - (PT) The proposal for a directive seeks to facilitate the enforcement of penalties against drivers who have committed offences relating to speeding, drink-driving, failure to wear a seat belt or failure to stop at red lights (the four most serious offences in terms of loss of human life in the EU) in a Member State other than their own.
Road safety issues are undoubtedly extremely important, as also are efforts to reduce the number of accidents.
Measures should certainly be implemented to combat 'impunity' with regard to offences committed on the territory of Member States other than the driver's country of residence.
We believe, however, that such objectives will not necessarily be achieved by excessive harmonisation and by increasing safety measures across Europe (installation of control and surveillance equipment on motorways, minor roads and urban roads; creation of EU electronic data exchange systems, which raise doubts about the proper protection of personal data), given that it is through prevention (based on the specific - and different - situation in each country) that we really will be able to promote road safety and reduce the number of accidents.
That is why we abstained.
in writing. - On behalf of the Irish delegation within the PPE-DE Group, I would like to clarify that we supported the Ayala Sender report on the basis that the aim of the report and its impact will contribute greatly to improved road safety. We are aware of potential difficulties for Ireland, but we feel these can and will be overcome once agreement has been reached at Council on the exact legal base of this proposal.
in writing. - Every year, thousands of people are killed or injured on Europe's roads. It is essential that action is taken by governments across Europe to ensure that road safety is taken seriously. At present, the issue of drivers escaping justice by ignoring traffic laws whilst driving in foreign countries exacerbates the already grim situation. Increased cooperation across the EU in the enforcement of speeding and drink-driving laws is to be commended, and I accordingly voted in favour of the Ayala Sender report.
The taxation, penalisation and systematic swindling of motorists seems to know no bounds.
We know, in reality, that this is not a matter of penalising those who drive badly, but those who drive frequently. The sad and unfortunate obligation on police to meet 'quotas' and 'turnover' only exacerbates frequently excessive police clampdowns.
Furthermore, even though there are a great many differences in the conditions for confiscating a driving licence among the Member States, and the systems for the scale of offences and fines in the field of road safety vary from one country to another, Europe wants to establish an electronic system for Member States to exchange information relating to offences committed on their territory, and in order to penalise motorists even more.
While we can, of course, only welcome a reduction in the number of road accidents, it is important to ensure that these new legislative measures are not accompanied by attacks on freedoms, or unlawful, inappropriate or unfair measures.
in writing. - I support this legislation which aims to facilitate the enforcement of sanctions against drivers who commit an offence in another member state than the one where the vehicle is registered.
in writing. - (NL) Car drivers tend to drive faster abroad than in their own countries, and will also more readily indulge in illegal parking whilst there. Practice has shown that the fines for speeding and illegal parking are rarely collected, much to the irritation of the residents of, and drivers in, large cities, in particular. European cooperation, precisely in terms of equal obligations for all road users, should have borne fruit long ago.
After all, everyone has to pay foreign road tolls and we have been discussing for years the option of collecting electronically registered levies where the person in question lives. This should also apply to traffic fines. It is bad for road safety and the environment if car drivers know that they can get away with breaking all the rules abroad.
That is why we back the proposal to simplify the collection of traffic fines across borders. This does not detract in any way from our opinion that criminal law is a national preserve, and should remain so, and that the European arrest warrant, as a result of which people have to be extradited by their countries to another state and remain in custody there, sometimes for very long periods of time, leads to renewed injustice.
in writing. - (DE) If the EU is to occupy itself with cross-border traffic rules, this should not be limited to enforcing penalty notices. For example, in Brussels, which is of course a cosmopolitan city, it is not unknown for people with foreign number plates who need help from the law-enforcement authorities in the event of an incident such as a road traffic accident or theft, to find that they do not receive the same degree of assistance as owners of vehicles with Belgian plates, on the grounds that they do not pay the contributions towards the upkeep of the road system and associated costs paid by Belgian vehicle owners. The EU, which is always advocating anti-discrimination, will have to do something to rectify this situation.
A further unresolved issue is the environmental zones set up in many European countries. According to surveys, 40% of drivers would not recognise the signs or would enter these zones without authorisation. Moneymaking seems to be at the forefront of cross-border enforcement in the field of road safety, as it was with the lucrative environmental penalty notices. Other measures to promote road safety are being left behind in the process, which is why I rejected this report.
in writing. - (GA) I strongly support this report, which is aimed at improving Irish roads. It provides the opportunity to impose cross-border penalties on drivers, as an EU Knowledge Base Network will be created. This network will allow different Member States to exchange information related to foreign drivers who are penalised for drink driving, speeding, breaking a red light or failing to wear a seatbelt. These criminals will be informed of their financial penalties.
This common approach is a step forward as regards imposing penalties on those who do not comply with the rules of the road. Ireland's roads will be safer as a result. A penalty will be applied and it will stop drivers who do not comply with the rules.
in writing. - Firstly, I would like to congratulate the rapporteur for her hard work on this dossier and, secondly, I would like to congratulate Parliament as a whole for reinforcing this strong position to send to Council in the light of the difficulties this proposal faces there.
Cross-border enforcement is a necessity across the EU if we are serious about reducing road traffic accidents and deaths. It is a nonsense that a citizen driving outside of his/her own Member State can flout traffic laws on speeding, drink-driving, failure to wear a seatbelt or failure to stop at a red light without receiving the appropriate punishment.
I believe this is an important step to better cooperation between enforcement agencies which, hopefully, will lead to a fully harmonised road safety enforcement across the EU.
I voted in favour of the report on the proposal for a directive facilitating cross-border enforcement in the field of road safety. 70% of road accidents are caused as a result of exceeding the legal speed limit, failing to wear a seat belt, going through a red light or driving under the influence of alcohol. There are already bilateral agreements between some Member States for cross-border prosecutions in the case of an infringement of road safety regulations, but there is still no common European framework. I would like to mention that the proposal for a directive refers only to financial penalties. I believe that the Commission's proposal will make a significant contribution to saving human lives. It is unfortunate that around 43 000 people, roughly equivalent to the population of a medium-sized European town, die every year in Europe as a result of road accidents, not to mention the other 1.3 million people who are victims of road accidents every year.
I also regret the fact that with a rate of 13%, Romania recorded the biggest rise in the number of road accidents last year. I hope that the majority vote given in favour by the European Parliament will spur the European Union's Council on to speed up the adoption of the measures required to reduce road accidents. We need to act immediately to save human lives.